Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 1 of 81 Page ID #:1




  1 Gretchen M. Nelson (State Bar No.112566)

  2
      Carlos F. Llinás Negret (State Bar No. 284746)
      NELSON & FRAENKEL LLP
  3   601 South Figueroa St., Suite 2050
  4
      Los Angeles, CA 90017
      Tel.: 213-943-6089
  5   Fax: 213-622-6019
  6
      Email: gnelson@nflawfirm.com
      Email: cllinas@nflawfirm.com
  7

  8
      Attorneys for Plaintiffs Iris House, Andrew House and Elton House

  9                       UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
 11

 12 IRIS HOUSE, ANDREW HOUSE, and ELTON                            fCASE NO.:
 13
    HOUSE, individually, and as heirs, beneficiaries               .
    and successors in interest of MICHAEL HOUSE,
 14 deceased,                                        PLAINTIFFS’ COMPLAINT
 15               Plaintiffs
                                                                    (DEMAND FOR JURY TRIAL)
 16         vs.
 17
    PRINCESS CRUISE LINES, LTD, d/b/a
 18 PRINCESS CRUISES, Does 1 – 5,

 19               Defendants.
 20

 21

 22         Plaintiffs, IRIS HOUSE, ANDREW HOUSE, and ELTON HOUSE,
 23 individually, and as heirs, beneficiaries and successors in interest of MICHAEL

 24 HOUSE, deceased, file this Complaint against PRINCESS CRUISE LINES, LTD.,

 25 d/b/a PRINCESS CRUISES, and Does 1-5, inclusive (collectively “Defendants”),

 26 and allege as follows:
 27         ///
 28


                                                      1
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 2 of 81 Page ID #:2




  1                                     INTRODUCTION
  2                                        A. The Parties
  3         1.    At all times material, Plaintiffs, IRIS HOUSE, ANDREW HOUSE and
  4 ELTON HOUSE are and were adults and residents of the United Kingdom.

  5         2.    IRIS HOUSE is the surviving wife and successor in interest of decedent,
  6 MICHAEL HOUSE.

  7         3.    ANDREW HOUSE is a surviving son and successor in interest of
  8 decedent, MICHAEL HOUSE.

  9         4.    ELTON HOUSE is a surviving son and successor in interest of decedent,
 10 MICHAEL HOUSE.

 11         5.    Defendant PRINCESS CRUISE LINES, LTD d/b/a PRINCESS
 12 CRUISES (“PCL”) was and is a for-profit corporation with its world-wide

 13 headquarters, principal address, and principal place of business located in the County

 14 of Los Angeles, California. PCL was the owner and operator of the vessel GRAND

 15 PRINCESS.

 16        6.     The full extent of the facts linking the fictitiously designated defendants,
 17 Does 1-5, with the causes of action alleged herein are unknown to the Plaintiff, and

 18 the true names and capacities, whether individual, plural, corporate, partnership,

 19 associate, or otherwise of Does 1-5, inclusive, are unknown to Plaintiffs. Plaintiffs

 20 therefore sue said defendants by such fictitious names. The Plaintiffs are informed

 21 and believe that each of the defendants designated herein as a “Doe” is negligently,

 22 wantonly, recklessly, tortuously and unlawfully responsible in some manner for the

 23 events and happenings herein referred to, and/or is strictly liable in tort for injuries

 24 and damages with respect to Plaintiffs as herein alleged. Plaintiffs will hereafter ask

 25 leave of Court to amend this Complaint to show said defendants’ true names and

 26 capacities and to state the manners in which each fictitious defendant is so responsible
 27 when the same have been ascertained.

 28

 29
                                                     2
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 3 of 81 Page ID #:3




  1                                   B. Jurisdiction
  2        7.     This Court has diversity jurisdiction over Plaintiffs’ claims under 28
  3 U.S.C. §1332 because the amount in controversy exceeds seventy-five thousand dollars

  4 ($75,000). Plaintiffs are citizens of a foreign country and Defendant, PCL, has its

  5 principal place of business in this state.

  6        8.     In the alternative, this Court has jurisdiction over Plaintiffs’ claims under
  7 the maritime and admiralty jurisdiction of the Court, pursuant to Article III, §2 of the

  8 United States Constitution, delegating jurisdiction over admiralty cases to the federal

  9 courts, and 28 U.S.C. §1333.

 10        9.     Federal admiralty jurisdiction extends to all navigable waters, salt or
 11 fresh, with or without tides, natural or artificial, which are in fact navigable. The term

 12 ‘navigable waters’ means a body of water which, in its present configuration,

 13 constitutes a highway of commerce, between the states or with foreign countries. See

 14 Complaint of Paradise Holdings, Inc., 795 F.2d 756 (9th Cir. 1986) (“To invoke

 15 federal admiralty jurisdiction in tort cases, the tort must occur on navigable waters

 16 and bear a significant relationship to traditional maritime activity.”).

 17        10.    At all times material, the incidents alleged in this Complaint occurred
 18 while the vessel was on navigable waters.

 19                                            C. Venue
 20        11.    Venue is proper in the Central District of California pursuant to 18 U.S.C.
 21 §1965 and 28 U.S.C. §1391, and because (1) Defendant PCL is found and transacts

 22 business in this district; (2) Defendant PCL maintains a physical presence and its

 23 principal place of business in Los Angeles County within this district; and (3) The

 24 passenger-ticket issued to Plaintiff IRIS HOUSE and decedent MICHAEL HOUSE by

 25 PCL contains a forum selection clause, that PCL asserts requires all claims to be filed

 26 in this United States District Court.
 27 ///

 28

 29
                                                     3
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 4 of 81 Page ID #:4




  1                                     D. Personal Jurisdiction
  2          12.      Defendant PCL, at all times material hereto, personally or through an
  3 agent:

  4                a. Maintained its principal place of business in this state and county;
  5                b. Operated, conducted, engaged in or carried on a business venture in this
  6                   state and or county; and/or;
  7                c. Was engaged in substantial activity within this state; and/or
  8                d. Operated vessels in the waters of this state; and/or
  9                e. Purposefully availed itself of the benefits of conducting activities in
 10                   California by directing its activities toward this state, thereby obtaining
 11                   the benefits and protections of this state’s laws.
 12          13.      PCL was engaged in the business of providing to the public, and Plaintiff
 13 IRIS HOUSE and decedent MICHAEL HOUSE in particular, for compensation,

 14 vacation cruises aboard its vessels which travel worldwide.

 15                                 GENERAL ALLEGATIONS
 16                                             Introduction
 17          14.      At all times material hereto, PCL owned, operated, managed,
 18 maintained and/or controlled the vessels, DIAMOND PRINCESS and GRAND

 19 PRINCESS.

 20          15.      Between February 1, 2020 and February 19, 2020, 700 passengers were
 21 infected - and 8 passengers were killed - after a COVID-19 outbreak on the PCL cruise

 22 ship DIAMOND PRINCESS, while transiting through Vietnam, Taiwan, Hong Kong

 23 and Japan.

 24          16.      Despite its awareness of the unique risks created by the cruise ship
 25 environment, and its recent experience with a COVID-19 outbreak on other vessels

 26 including the DIAMOND PRINCESS, PCL continued to do business as usual, sailing
 27 its other vessels around the world, failing to cancel itineraries, failing to notify

 28 passengers of the extent of the outbreak on the PCL fleet, and failing to implement

 29
                                                         4
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 5 of 81 Page ID #:5




  1 adequate measures to mitigate the spread of COVID-19 on the rest of the fleet,

  2 including the GRAND PRINCESS.

  3        17.    Despite its awareness of the unique risks created by the cruise ship
  4 environment, and its recent experience with a COVID-19 outbreak on other vessels

  5 including the DIAMOND PRINCESS, on February 21, 2020, PCL operated a

  6 roundtrip voyage from San Francisco to Hawaii aboard the GRAND PRINCESS.

  7        18.    At all times material, Plaintiff IRIS HOUSE and decedent MICHAEL
  8 HOUSE were paying passengers on the GRAND PRINCESS, on a fifteen (15) day

  9 itinerary, beginning on February 21, 2020, departing from San Francisco, California,

 10 and making scheduled stops in and around the Hawaiian Islands (hereinafter “Hawaii

 11 Cruise”).

 12        19.    For the duration of the entire Hawaii Cruise, all of the scheduled ports of
 13 call were in the United States, within the territorial limits of Hawaii and within the

 14 territorial limits of California.

 15        20.    At the time of the cruise, decedent MICHAEL HOUSE was 71 years old,
 16 and Plaintiff IRIS HOUSE was 69 years old.

 17        21.    Unbeknownst to Mr. and Mrs. House, prior to their embarkation on the
 18 the Hawaii Cruise, a COVID-19 outbreak had begun to spread between passengers

 19 and crew on the GRAND PRINCESS, during the prior itinerary along the western coast

 20 of Mexico (hereinafter “Mexican Riviera Cruise”).

 21        22.    The GRAND PRINCESS had departed for the prior Mexican Riviera
 22 Cruise on February 11, 2020, from San Francisco for ten (10) days, through February

 23 21, 2020.

 24        23.    On or about February 19, 2020, PCL became aware of at least one
 25 passenger suffering from COVID-19 symptoms aboard the Mexican Riviera Cruise.

 26        24.    According to PCL’s Chief Medical Officer, Grant Tarling, MD MPH
 27 (“Dr. Tarling”) PCL believed the infected passenger was already carrying the virus

 28 when he boarded the GRAND PRINCESS on February 11, 2020.

 29
                                                      5
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 6 of 81 Page ID #:6




  1         25.    Dr. Tarling reported the infected passenger sought medical treatment
  2 from the medical center onboard the GRAND PRINCESS on February 20, 2020. The

  3 passenger reported suffering from “acute respiratory distress” for about a week before

  4 seeking treatment.

  5         26.    Upon its return to San Francisco, on February 21, 2020, a passenger
  6 originally from Placer County, California (hereinafter “Placer County Passenger”)

  7 who had been on the GRAND PRINCESS during the Mexican Riviera cruise,

  8 disembarked. 6 days later, on February 27, 2020, this passenger was hospitalized,

  9 tested positive for COVID-19 and, on March 4, 2020, became California’s first

 10 reported death from the virus.1

 11         27.    Another passenger, originally from Marin County, California
 12 (hereinafter “Marin County Passenger”), also exposed to COVID-19 during the

 13 Mexican Riviera Cruise, disembarked on February 21, 2020, was reported on March

 14 9, 2020, as Marin County’s first COVID-19 positive case, and on March 27, 2020,

 15 became Marine County’s first COVID-19 death.2

 16         28.    Another passenger, originally from Sonoma County, California,
 17 (hereinafter “Sonoma County Passenger”), also exposed to COVID-19 during the

 18 Mexican Riviera Cruise, disembarked on February 21, 2020, and on March 4, 2020,

 19 was reported as the first COVID-19 positive case in Sonoma County.3

 20         29.    Upon information and belief, at least three other passengers on the
 21 GRAND PRINCESS’s Mexican Riviera Cruise suffered from COVID-19 symptoms

 22 while on the vessel, likely exposing dozens of other passengers to the virus.

 23         30.    On or about February 21, 2020, after the turnaround process was
 24 completed, the GRAND PRINCESS departed for the second, fifteen (15) night Hawaii

 25

 26
 27   1
      https://www.placer.ca.gov/6438/Death-of-patient-with-COVID-19
      2
 28     https://sanfrancisco.cbslocal.com/2020/03/27/coronavirus-grand-princess-passenger-confirmed-
    marin-county-first-covid-19-death/
    3
 29 https://sonomacounty.ca.gov/COVID-19-Health-Alert-for-Grand-Princess-Cruise-Passengers/
                                                     6
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 7 of 81 Page ID #:7




  1 Cruise, with nearly 2,500 people on board, including Plaintiff IRIS HOUSE and

  2 decedent MICHAEL HOUSE.4

  3         31.      68 passengers, and over 1,000 crew members remained onboard the
  4 GRAND PRINCESS from the prior Mexican Riviera Cruise, to continue traveling on

  5 the ship’s next voyage.

  6         32.      Upon information and belief, many of the 68 passengers (and many of
  7 the 1,000 + crew) who remained from the prior itinerary, contracted COVID-19

  8 during the Mexican Riviera Cruise. These remaining passengers and crew ultimately

  9 exposed new passengers embarking on the Hawaii Cruise, including Plaintiff IRIS

 10 HOUSE and decedent MICHAEL HOUSE.

 11         33.      Despite its awareness of the unique risks created by the cruise ship
 12 environment, and its recent experience with a COVID-19 outbreak on other vessels

 13 including the DIAMOND PRINCESS, PCL:

 14               a. Failed to implement any effective COVID-19 medical screening or
 15 examination procedures for crew or passengers embarking on the Mexican Riviera

 16 Cruise, on February 11, 2020;

 17               b. Failed to implement any effective COVID-19 medical screening or
 18 examination procedures for crew or passengers who remained onboard from the

 19 Mexican Rivera Cruise, and were continuing on for the Hawaii voyage on February

 20 21, 2020;

 21               c. Allowed and encouraged the remaining 68 passengers (and 1,000 +
 22 crew) from the Mexican Riviera Cruise to roam freely around the ship, congregate,

 23 interact, and be in close contact with the new Hawaii Cruise passengers;

 24               d. Failed to initiate effective measures to sanitize or disinfect the vessel in-
 25 between voyages;

 26
 27

 28   The turnaround process is the standard operation of every cruise ship in which – on a single 6
      4

    hour period thousands of passengers from the prior itinerary disembark the vessel, and thousands of
 29 new passengers embark on the vessel for the new itinerary.
                                                    7
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 8 of 81 Page ID #:8




  1              e. Failed to implement any procedures for screening or testing existing or
  2 new passengers boarding the ship for the Hawaii-bound voyage;

  3              f. Failed to notify passengers who were scheduled to board the vessel on
  4 February 21, 2020, that passengers from the prior Mexico trip had reported COVID-

  5 19 symptoms, or of the fact that passengers remaining on board the GRAND

  6 PRINCESS had been exposed to and might be infected with and/or carrying the virus.

  7        34.      With the known likely presence of the virus in passengers and crew
  8 members who remained on the ship, the ship should have never sailed on to Hawaii.

  9        35.      Between February 26, 2020 and February 29, 2020, the GRAND
 10 PRICESS exclusively navigated and berthed within the 3-mile territorial waters of the

 11 State of Hawaii, making scheduled stops in the ports of call of Kauai (February 26),

 12 Honolulu/Oahu (February 27), Mauri (February 28), and Hilo (February 29).

 13        36.      Between February 26, 2020 and February 29, 2020, while the GRAND
 14 PRINCESS exclusively navigated and berthed within the territorial waters of the State

 15 of Hawaii, Plaintiff IRIS HOUSE and decedent MICHAEL HOUSE had meals in

 16 crowded dining rooms/restaurants, and participated in onboard activities in crowded

 17 casinos, lounges and theaters – exposing them to COVID-19 infected crew members

 18 and passengers within the 3-mile territorial waters of the State of Hawaii. These

 19 activities repeatedly involved interactions within 6 feet of other potentially infected

 20 people’s aerosols and viral particles. They included:

 21              a. On or about February 26, 2020, while in Kauai, Hawaii, Plaintiff IRIS
 22                 HOUSE and decedent MICHAEL HOUSE attended a crowded dining
 23                 area for breakfast at the GRAND PRINCESS;
 24              b. On or about February 26, 2020, while in Kauai, Hawaii, Plaintiff IRIS
 25                 HOUSE and decedent MICHAEL HOUSE attended a crowded dining
 26                 area for lunch at the GRAND PRINCESS’ Deck 14 (Lido/Pool area);
 27              c. On or about February 26, 2020, while in Kauai, Hawaii, Plaintiff IRIS
 28                 HOUSE and decedent MICHAEL HOUSE attended a crowded dining
 29
                                                      8
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 9 of 81 Page ID #:9




  1             area for a meal at the GRAND PRINCESS’ Vista Lounge (an enclosed
  2             area with capacity for 457 people);
  3          d. On or about February 26, 2020, while in Kauai, Hawaii, Plaintiff IRIS
  4             HOUSE and decedent MICHAEL HOUSE attended a crowded film at
  5             the GRAND PRINCESS’ poolside amphitheater;
  6          e. On or about February 27, 2020, while in Oahu, Hawaii, Plaintiff IRIS
  7             HOUSE and decedent MICHAEL HOUSE attended a crowded dining
  8             area for breakfast at the GRAND PRINCESS (seating 480 + passengers);
  9          f. On or about February 27, 2020, Plaintiff IRIS HOUSE and decedent
 10             MICHAEL HOUSE attended a PCL sponsored excursion to Oahu,
 11             Hawaii (booked through the ship’s excursion desk) with other 60-70
 12             PCL passengers on a crowded and enclosed bus;
 13          g. On or about February 27, 2020, while in Oahu, Hawaii, Plaintiff IRIS
 14             HOUSE and decedent MICHAEL HOUSE attended a crowded dining
 15             area for breakfast at the GRAND PRINCESS (seating 480 + passengers);
 16          h. On or about February 28, 2020, while in Mauri, Hawaii, Plaintiff IRIS
 17             HOUSE and decedent MICHAEL HOUSE boarded a crowded and
 18             enclosed GRAND PRINCESS tender/lifeboat, transporting PCL
 19             passengers and crew from the cruise ship to shore (with crew repeatedly
 20             physically touching passengers during the trip to steady them);
 21          i. On or about February 28, 2020, while in Mauri, Hawaii, Plaintiff IRIS
 22             HOUSE and decedent MICHAEL HOUSE had a meal at a crowded
 23             dining room at the GRAND PRINCESS (seating 480 + passengers);
 24          j. On or about February 28, 2020, while in Mauri, Hawaii, Plaintiff IRIS
 25             HOUSE and decedent MICHAEL HOUSE attended a crowded
 26             performance at the GRAND PRINCESS’ indoor theater on the Deck 6
 27             (seating 800 passengers);
 28

 29
                                                  9
                            Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 10 of 81 Page ID #:10




   1              k. On or about February 28, 2020, while in Mauri, Hawaii, Plaintiff IRIS
   2                 HOUSE and decedent MICHAEL HOUSE had drinks at a crowded bar
   3                 on Deck 6 at the GRAND PRINCESS;
   4              l. On or about February 29, 2020, while in Hilo, Hawaii, Plaintiff IRIS
   5                 HOUSE and decedent MICHAEL HOUSE sunbathed on the crowded
   6                 Lido Deck at the GRAND PRINCESS.
   7        37.      Between February 26, 2020 and February 29, 2020, while the GRAND
   8 PRINCESS exclusively navigated and berthed within the territorial waters of the State

   9 of Hawaii, Plaintiff IRIS HOUSE and decedent MICHAEL HOUSE had meals in

  10 crowded dining rooms/restaurants, and participated in onboard activities in crowded

  11 casinos, lounges and theaters, alongside COVID-19 infected passengers and crew,

  12 including but not limited to:

  13              a. COVID-19 infected people from the group of 68 passengers from the
  14                 prior Mexican Riviera Cruise; and/or
  15              b. COVID-19 infected people from the group of approximately 1,111 crew
  16                 from the prior Mexican Riviera Cruise; and/or
  17              c. COVID-19 infected people on the Hawaii Cruise, who interacted with,
  18                 and were infected by, crew and passengers from the prior Mexican
  19                 Riviera Cruise; and/or
  20              d. The COVID-19 infected Sonoma County Passenger and/or crew and
  21                 passengers who interacted with, and were infected by, the Sonoma
  22                 County Passenger; and/or
  23              e. The COVID-19 infected Placer County Passenger and/or crew and
  24                 passengers who interacted with, and were infected by, the Sonoma
  25                 County Passenger; and/or
  26              f. The COVID-19 infected Marin County Passengers and/or crew and
  27                 passengers who interacted with, and were infected by, the Marin County
  28                 Passenger.
  29
                                                       10
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 11 of 81 Page ID #:11




   1        38.   On or about March 3 and 4, 2020, decedent MICHAEL HOUSE began
   2 to experience the following physical symptoms of COVID-19: a prolonged, dry, and

   3 persistent cough accompanied with shortness of breath. Days later, as the cough and

   4 shortness of breath worsened, decedent MICHAEL HOUSE experienced high fevers,

   5 and tiredness. Decedent MICHAEL HOUSE tested positive for COVID-19, was

   6 diagnosed with pneumonia, and died on March 29, 2020. The official cause of death

   7 was COVID-19.

   8        39.   Based on clinical studies, the median incubation period for COVID-19
   9 is 5.1 days (in 95% of infections).5 Accordingly, because decedent MICHAEL

  10 HOUSE developed symptoms on or about March 3, 2020 and March 4, 2020, he was

  11 exposed to – and contracted - COVID-19, during the time that the GRAND PRINCESS

  12 was within the 3-mile territorial waters of the State of Hawaii, between February 26,

  13 2020 and February 29, 2020.

  14        40.   On or about March 3, 2020, Plaintiff IRIS HOUSE and Decedent
  15 MICHAEL HOUSE participated in a crowded GRAND PRINCESS ‘Murder Mistery’

  16 event, in the ship’s Explorer’s Lounge (capacity 274 people). During this event, PCL

  17 crew and entertainers repeatedly touched and physically interacted with passengers,

  18 passing pens and paper from passenger to passenger.

  19        41.   Beginning on or about March 11, 2020, Plaintiff IRIS HOUSE
  20 experienced the following symptoms: high fever. Later she lost her sense of taste.

  21 Subsequent laboratory tests of Plaintiff IRIS HOUSE showed she contracted COVID-

  22 19 and developed COVID-19 antibodies.

  23        42.   Based on clinical studies, the median incubation period for COVID-19
  24 is 5.1 days (in 95% of infections). 6 Accordingly, because Plaintiff IRIS HOUSE

  25
       5
       Stephen A. Lauer & Kyra H. Grantz, The Incubation Period of Coronavirus Disease 2019
  26 (COVID-19),       Annals       of     Internal   Medicine,      May       5,     2020.
     (www.ncbi.nlm.nih.gov/pmc/articles/PMC7081172/
  27
     6
       Stephen A. Lauer & Kyra H. Grantz, The Incubation Period of Coronavirus Disease 2019
  28 (COVID-19),       Annals       of     Internal   Medicine,      May       5,     2020.
     (www.ncbi.nlm.nih.gov/pmc/articles/PMC7081172/
  29
                                                 11
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 12 of 81 Page ID #:12




   1 developed symptoms beginning on or about March 11, 2020, she contracted COVID-

   2 19 during her cruise on the GRAND PRINCESS.

   3        43.   As alleged in greater detail below, as a direct and proximate result of
   4 PCL’s reckless and negligent failure to mitigate the spread of COVID-19 on the

   5 GRAND PRINCESS, and PCL’s reckless and negligent management of the outbreak

   6 on the PCL fleet, Plaintiff IRIS HOUSE contracted COVID-19.

   7        44.   As alleged in greater detail below, as a direct and proximate result of
   8 PCL’s reckless and negligent failure to mitigate the spread of COVID-19 on the

   9 GRAND PRINCESS, and PCL’s reckless and negligent management of the outbreak

  10 on the PCL fleet, MICHAEL HOUSE contracted COVID-19 in the territorial waters

  11 of the State of Hawaii, and subsequently lost his life.

  12        45.   As alleged in greater detail below, following the catastrophic outbreak
  13 on the DIAMOND PRINCESS from January 20 through February 18, PCL failed to

  14 properly and promptly implement a cruise ship mitigation and response plan, as

  15 outlined in the February 13, 2020, “Guidance for Ships on Managing Suspected

  16 Coronavirus Disease 2019” issued by the CDC.

  17        46.   As noted in greater detail below, following the catastrophic outbreak on
  18 the DIAMOND PRINCESS from January 20 through February 18, PCL failed to

  19 promptly terminate/cancel the rest of its itineraries and fleet operations worldwide.

  20        47.   Instead, PCL continued business as usual in the rest of its fleet world-
  21 wide. Following the outbreak on the DIAMOND PRINCESS, activities on the rest of

  22 PCL’s cruises, including the GRAND PRINCESS, continued uninterrupted: mass

  23 gatherings in onboard casinos, theaters, buffet lines, dining areas, nightclubs, bars,

  24 restaurants, and housekeeping visits.

  25        48.   PCL’s decision to prioritize profits over safety, lead to foreseeable
  26 catastrophic outbreaks in the rest of PCL’s fleet, including the GRAND PRINCESS
  27 (February 11, 2020 – March 12, 2020), RUBY PRINCESS (March 8, 2020 – March

  28 19, 2020,), and CORAL PRINCESS (March 8, 2020 – April 8, 2020).

  29
                                                    12
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 13 of 81 Page ID #:13




   1          49.    The DIAMOND PRINCESS and GRAND PRINCESS had more than 800
   2 COVID-19 cases and 10 deaths, including decedent MICHAEL HOUSE.7

   3          50.    The RUBY PRINCESS had approximately 900 COVID-19 cases,
   4 including 28 deaths.8

   5            History of Communicable Disease, Respiratory illness, and Unsanitary
   6                               Conditions on Cruise Ships,
                               Prior to the 2020 COVID-19 Pandemic
   7

   8          51.    The term quarantine has maritime origins, coming from quaranta giorni,

   9 Italian for “forty days,” the length of time ships from infected ports had to anchor in
                                                            9
  10 Venice during the 14th century bubonic plague pandemic.

  11          52.    During the 18th and 19th centuries, yellow fever scares led to ships being

  12 put under quarantine, raising a “yellow flag” during the day, and shining a light at
                                                10
  13 night until it was safe to enter the ports.

  14          53.    Thus, the spread of highly infectious viruses and communicable diseases

  15 (and subsequent quarantines) have been a foreseeable problem to the commercial

  16 shipping and passenger vessel industry for centuries.

  17          54.    Just like when the sinking of the RMS Titanic led to the widespread

  18 implementation of safety measures like the modern muster drill and ensuring

  19 sufficient lifeboats for every passenger and crewmember; the cruise line industry has

  20 had decades to implement effective measures to mitigate the spread of foreseeable

  21 respiratory and communicable illnesses on their ships.

  22          55.    The occurrence of typhoid fever and shigellosis on cruise liners in the

  23 early 1970s led to the establishment of the Vessel Sanitation Program (VSP) by the

  24   7
         Leah F. Moriarty, Public Health Responses to COVID-19 Outbreaks on Cruise Ships – Worldwide,
  25   February            –          March            2020,          Mach            27,          2020
       (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
       8
  26       Report, Special Commission of Inquiry into the Ruby Princess, New South Wales Australia,
       August 14, 2020.
  27   9 Eugenia Tognotti, Lessons from the History of Quarantine, from Plague to Influenza A, Emerging

       Infectious           Diseases          Journal,         CDC,            February           2013.
  28
       (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3559034/).
       10 https://time.com/5799525/coronavirus-covid19-quarantine-ships-history/
  29
                                                       13
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 14 of 81 Page ID #:14




   1 CDC in 1975.11 The aim of this cooperative program is to minimize the risk of

   2 communicable diseases on cruise ships by maintaining a high degree of sanitation.

   3         56.    The VSP conducts random unannounced twice-yearly inspections on
   4 cruise ships carrying 13 or more passengers docking at U.S. ports. The aim of the

   5 inspection is to determine the presence of vermin, contaminated food or water, or

   6 other unsanitary conditions that may lead to the introduction, spread, or transmission

   7 of infectious diseases. The ships are rated on various factors that can impact this such

   8 as (i) water sanitation, (ii) food handling and preparation, (iii) personal hygiene and

   9 sanitation practices by the ship staff, (iv) pool and spa sanitation, (v) potential for food

  10 and water contamination and disinfection, and (vi) general cleanliness.12

  11         57.    Under the VSP each cruise ship is given a score. A score of 86 or higher
  12 (out of 100) denotes an acceptable level of sanitation.13

  13         58.    On February 2, 2020, during the onset of the COVID-19 outbreak, the
  14 PCL vessel Regal Princess, was given a score of 77. During the random inspection,

  15 the CDC report found 22 violations, including: unreported cases of acute

  16 gastroenteritis (due to sick employees handling food); children with diapers allowed

  17 to swim freely on pools; a male bakery employee with 10mm fingernails, containing

  18 dark debris on the underside of several fingernails, handling food items; a previously

  19 used empty container of food used on the buffet line that was stored on the bread

  20 preparation counter top; a          heavily soiled bulkhead light above a buffet waiter
  21 station.14

  22         59.    Prior to that, other vessels in PCL’s fleet received unsatisfactory VSP
  23 inspection scores, including the Crown Princess on April 8, 2017 (score 84), the

  24

  25
       11D.G. Addis, J.C. Yashuk, D.E. Clapp, Outbreaks of diarrhoeal illness on passenger ships, 1975-
  26 85,     Epidn.      Inf.    (1989)      (https://www.cambridge.org/core/services/aop-cambridge-
     core/content/view/1738F8027A6C59D925FDC8FDDDD44719/S0950268800030363a.pdf/outbre
  27 aks_of_diarrhoeal_illness_on_passenger_cruise_ships_197585.pdf).
     12
  28 13 Vivek Kak, Infections on Cruise Ships, Microbiology Spectrum, August 7, 2015.
        Id.
     14
  29    Regal Princess, 02/05/2020 Inspection Detail Report, Vessel Sanitation Program, CDC.
                                                      14
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 15 of 81 Page ID #:15




   1 Golden Princess on February 7, 2013 (score 81), and the Sea Princess on January 9,

   2 1999 (score 83).15

   3            60.     Other sister vessels in the fleet received unsatisfactory VSP inspection
   4 scores between 2013 – 2019, including: the Carnival Fantasy on July 18, 2019 (score

   5 77), the Carnival Liberty on January 4, 2018 (score 80), the Carnival Breeze on

   6 December 10, 2017 (score 77), the Carnival Vista on December 2, 2017 (score 79),

   7 the Carnival Sunrise on November 11, 2017 (score 78), the Carnival Paradise on

   8 June 15, 2017 (score 83), the Carnival Legend on April 23, 2017 (score 83), the

   9 Carnival Fascination on October 16, 2016 and February 21, 2013 (score 84), and the

  10 Holland America Veendam on August 19, 2012 (score 77).16

  11            61.     In addition to the VSP, the Public Health Act (42 U.S.C. §269), also
  12 authorizes the CDC to take measures to prevent the introduction into the United States

  13 of “any communicable disease by securing the best sanitary condition on such vessels,

  14 their cargoes, passengers, and crews.”

  15            62.     The World Health Organization’s (WHO) International Health
  16 Regulations (IHR) provide international standards for ship and port sanitation and

  17 provide a core framework for most countries to detect, assess, notify, and respond to

  18 public health threats at ports as well as airports and certain ground crossings.

  19            63.     A modern cruise ship is a traveling city with a common food and water
  20 supply, shared sanitation and air-conditioning systems, and a large number of

  21 individuals traveling together.17

  22            64.     With populations in the thousands, the individuals are often from
  23 different cultures, with different immunization backgrounds and health statuses. A

  24 typical cruise ship has a passenger-to-crew ratio of around 3 to 1. Cruise ships employ

  25

  26
  27
       15Cruise   Ships Inspection Score Search Results, Princess Cruises, Vessel Sanitation Program, CDC.
  28   16Cruise   Ships Inspection Score Search Results, Carnival, Vessel Sanitation Program, CDC.
       17
  29        Vivek Kak, Infections on Cruise Ships, Microbiology Spectrum, August 7, 2015.
                                                        15
                                      Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 16 of 81 Page ID #:16




   1 crew from around the world: on average, 50 nationalities will be represented in a crew

   2 of 1,200.18

   3            65.   At the time of the COVID-19 outbreak, the DIAMOND PRINCESS had
   4 3,711 persons, comprised of 1,045 crew (from 48 countries) and 2,666 passengers

   5 (from 36 countries).19

   6            66.    At the time of the COVID-19 outbreak on the Hawaii Cruise, the
   7 GRAND PRINCESS had 3,571 persons, comprised of 1,111 crew (from 44 countries)

   8 and 2,460 passengers (from 24 countries).20

   9            67.   The proximity of passengers as well as crew members in semi-enclosed
  10 spaces, with interactions in crowded dining halls and recreational rooms, spas, and

  11 pools increases the possibility of organisms being transmitted among them.21

  12            68.   At the same time, an infecting agent has the potential to enter the food
  13 or water supply or the sanitation systems in these ships to be distributed widely across

  14 the ship, and to cause significant morbidity and/or mortality.22

  15            69.   The isolated environment on a cruise ship, with close interaction between
  16 a vast cohort of individuals, increases the risk of being exposed to various respiratory

  17 secretions and, potentially, to infectious respiratory viruses. The presentation of these

  18 infections is nonspecific and can range from an upper respiratory tract infection to

  19 life-threatening pneumonia.23

  20            70.   A study of the epidemiology of injuries and illnesses among passengers
  21 on cruise ships revealed that upper respiratory infections were the most frequent

  22

  23

  24
       18Kak,  Supra.
  25   19
           Leah F. Moriarty, Public Health Responses to COVID-19 Outbreaks on Cruise Ships –
  26   Worldwide,          February         –     March        2020, Mach     27,       2020
       (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
  27   20
          Moriarty, COVID-19 Outbreaks on Cruise Ships, supra.
       21
          Kak, Infections on Cruise Ships, supra.
  28   22Id.
       23Id.
  29
                                                     16
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 17 of 81 Page ID #:17




   1 diagnosis on cruise ship medical facilities. 19%–29% of passengers seeking medical

   2 attention were diagnosed with a respiratory illness.24

   3          71.      The typical cruise passenger is often an elderly individual and may have
   4 chronic illnesses, which can make him or her more susceptible to infection and its

   5 complications. The median cruise ship passenger is 45 years old.25 Roughly half of

   6 passengers who seek medical care are older than 65 years of age.26

   7          72.      The median age of passengers on the DIAMOND PRINCESS during the
   8 Covid-19 outbreak (January – February 2020) was 69 years.27

   9          73.      The median age of passengers on the GRAND PRICESS Hawaii Cruise
  10 was 68 years.28 At the time of the cruise, decedent MICHAEL HOUSE was 71 years

  11 old, and Plaintiff IRIS HOUSE was 69 years old.

  12          74.      Leading up to 2020, there were well-documented reports of both
  13 influenza A and influenza B outbreaks on cruise ships. These infections had a high

  14 attack rate, with a large number of individuals being infected before the epidemic was

  15 contained. The outbreaks can occur year-long on cruise ships, because individuals

  16 from different hemispheres introduce the virus into the cruise ship population.                    29


  17 Significant outbreaks included:

  18                a. A June 23-July 5, 2000 outbreak of respiratory illnesses (influenza B
  19                   virus) on the MS Rotterdam (operated by PCL’s sister company, Holland
  20                   America Line Cruises) during a 12-day Baltic cruise from the United
  21                   Kingdom to Germany via Russia. The ship carried 1311 passengers,
  22                   primarily from the United States;30
  23

  24   24
           Id.
       25
  25       Id.
       26
           Kara Tardivel, Stefanie B. White, Krista Kornylo Duong, Travelers Health Yellow Book, Chapter
  26   8, Cruise Ship Travel, CDC.
       27
            Moriarty, COVID-19 Outbreaks on Cruise Ships, supra.
  27   28
          Id.
       29
  28      Kak, Infections on Cruise Ships, supra.
       30
          Influenza B virus outbreak on cruise ship-Northern Europe, 2000, Centers for Disease Control and
  29   Prevention (https://pubmed.ncbi.nlm.nih.gov/11393483/)
                                                        17
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 18 of 81 Page ID #:18




   1               b. A May 2009, pandemic (H1N1) virus or the influenza A (H3N2)
   2                 infection of 1970 passengers and more than 730 crew members on cruise
   3                 ships.31
   4         75.     Among the bacterial pathogens that cause respiratory infections on cruise
   5 ships, the most common infections reported have been due to Legionella species. The

   6 symptoms of the disease often include fevers, chills, and a cough with expectoration,

   7 and individuals with chronic medical problems or older age (>65) have a higher risk

   8 of developing the disease.32

   9         76.     Leading up to 2020, there were multiple incidents of Legionnaires’
  10 disease associated with cruise ships, with the largest confirmed cluster involving 50

  11 cases spread over 9 cruises of a single ship. Like COVID-19, manifestation of

  12 symptoms is delayed, which in the case of Legionnaires generally occur 2 to 10 days

  13 after exposure.33

  14         77.     On August, 2016, the CDC issued its Guidance for Cruise Ships on
  15 Influenza-like Illness (“ILI”) Management. The document “provides guidance for

  16 cruise ships originating from, or stopping in, the United States to help prevent,

  17 diagnose, and medically manage influenza-like illness.”34 Citing studies of ILI

  18 outbreaks on cruise ships in 1987, 1988, 1997, 1998, 1999, 2000, and 2009, the CDC’s

  19 guidance warns that “the primary mode of influenza virus transmission is through

  20 respiratory droplets that are spread from an infected person through coughing or

  21 sneezing to a susceptible close contact within about 6 feet,” and makes specific

  22 recommendations to mitigate outbreaks, including:

  23

  24
       31
       Nan Zhang, Ruosong Miamo, Hong Huang & Emily Y. Chang, Contact infection of Infectious
  25 disease on board a cruise ship, Scientific Reports, December 8, 2016.
     32Kak, Infections on Cruise Ships, supra.
  26 33
       Id.
     34 Guidance For Cruise Ships On Influenza-like Illness (ILI) Management, Quarantine and Isolation,
  27
     Cruise        Ship       Guidance,          Management         of     Ill       Passengers/Crew
  28 (https://www.cdc.gov/quarantine/cruise/management/guidance-cruise-ships-influenza-
     updated.html).
  29
                                                     18
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 19 of 81 Page ID #:19




   1          a. Early identification and isolation of crew members and passengers with
   2             ILI;
   3          b. Wide distribution of alcohol-based hand sanitizer;
   4          c. Passengers with ILI should remain isolated in their cabins or quarters;
   5          d. Crewmembers with ILI should notify their supervisors, report to the
   6             infirmary for medical evaluation, remain isolated in their cabins or
   7             quarters;
   8          e. Passengers and crew members with ILI should be encouraged to remain
   9             as far away from others as possible (at least 6 feet), and either wear face
  10             masks or cover their mouths and noses with a tissue;
  11          f. Passengers and crew members who may have been exposed to a person
  12             suspected of having ILI should monitor their health for 4 to 5 days after
  13             the exposure;
  14          g. A combination of measures can be implemented to control ILI outbreaks,
  15             including isolation, infection control efforts, crew member and
  16             passenger notifications, and active surveillance for new cases;
  17          h. Crew members whose work activities involve contact with passengers
  18             and other crew members who have ILI, should 1) maintain a distance of
  19             6 feet from the sick person while interviewing, escorting, or providing
  20             other assistance, 2) keep interactions with sick people as brief as
  21             possible, 3) limit the number of people who interact with sick people, 4)
  22             avoid touching eyes, nose and mouth, 5) washing hands often with soap
  23             and water for 20 seconds (or if unavailable, hand sanitizer), 6) wearing a
  24             face mask;
  25          i. Sick persons should receive care and meals from a single person;
  26          j. Crew members and other staff who may have contact with people with
  27             ILI should be instructed in the proper use, storage, and disposal of
  28

  29
                                                   19
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 20 of 81 Page ID #:20




   1             personal protective equipment (PPE). Improper use or handling of PPE
   2             can increase disease transmission risk;
   3          k. Crew members should wear impermeable, disposable gloves if they need
   4             to have direct contact with sick people or potentially contaminated
   5             surfaces, rooms, or lavatories used by sick passengers and crew
   6             members;
   7          l. Crew members should wash their hands with soap and water or use an
   8             alcohol-based hand sanitizer after removing gloves;
   9          m. Used gloves should be discarded in the trash and should not be washed
  10             or saved for reuse;
  11          n. Crew members should avoid touching their faces with gloved or
  12             unwashed hands;
  13          o. Crew members who use N95 respirators should receive annual fit testing;
  14          p. Crew members who provide health care to passengers or other crew
  15             members (e.g., onboard nurses and physicians) should follow CDC’s
  16             prevention strategies for seasonal influenza in health care settings’
  17          q. Ships should ensure availability of conveniently located dispensers of
  18             alcohol-based hand sanitizer;
  19          r. Where sinks are available, ships should ensure that supplies for
  20             handwashing (i.e., soap, disposable towels) are consistently available;
  21          s. Ships should carry a sufficient quantity of PPE, such as face masks, N95
  22             respirators, and disposable gloves, for use in controlling the spread of
  23             influenza or other diseases;
  24          t. Ships should carry a sufficient quantity of medical supplies to meet day-
  25             to-day needs. Contingency plans are recommended for rapid resupply
  26             during outbreaks;
  27          u. Carrying sterile viral transport media and sterile swabs to collect
  28             nasopharyngeal and nasal specimens;
  29
                                                  20
                             Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 21 of 81 Page ID #:21




   1                v. During ILI outbreaks, more frequent cleaning of commonly touched
   2                  surfaces such as handrails, countertops, and doorknobs. Surfaces
   3                  contaminated by the respiratory secretions of a sick person (e.g., in the
   4                  sick person’s living quarters or work area, and in isolation rooms) should
   5                  also be cleaned.
   6          78.     Leading up to 2020, the CDC also mandated that cruise ships report cases
   7 of influenza-like illness on each voyage, and provided guidance for management of

   8 influenza outbreaks and for patients with severe influenza.35

   9                                       PCL’s Medical Capabilities
  10          79.     In light of the large number of passengers and crew traveling on a
  11 modern cruise ship at any given time, operators such as PCL, have fully staffed state-

  12 of-the art medical facilities on board each vessel.

  13          80.     The American College of Emergency Physicians Health Care Guidelines
  14 for Cruise Ship Medical Facilities (“ACEP Guidelines”), originally approved in 1995

  15 and revised periodically thereafter, defines the physical parameters and equipment on

  16 board shipboard medical facilities. These requirements are very specific and include

  17 equipment for airway intubation and management, cardiac monitors, EKGs, infusion

  18 devices, defibrillators, respiratory support, laboratory blood testing, and x-rays.36

  19          81.      The ACEP Guidelines have been adopted as “industry-wide guidelines”
  20 by the members of the Cruise Lines International Association (“CLIA”), including

  21 PCL.37

  22          82.     The Cruise Vessel Security and Safety Act, 46 U.S.C.A. §§ 3507, 3508,
  23 enacted in 2010, mandates that cruise ships carry “medical staff,” with at least 3 years

  24
       35    Guidance For Cruise Ships On Influenza-like Illness (ILI) Management, Quarantine and
  25
       Isolation,       Cruise     Ship     Guidance,      Management          of    Ill    Passengers/Crew
  26   (https://www.cdc.gov/quarantine/cruise/management/guidance-cruise-ships-influenza-
       updated.html).
  27   36 Robert D. Peltz, Has Time Passed Barbetta By, University of San Francisco Maritime Law

  28   Journal, 24 U.S.F. Mar. L.J. 1 (2012).
       37
          https://cruising.org/en/about-the-industry/policy-priorities/clia-oceangoing-cruise-line-
  29   policies/health
                                                          21
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 22 of 81 Page ID #:22




   1 of post-graduate or post-registration clinical practice or board certification in

   2 emergency medicine.

   3        83.     In the case of PCL, each of these ship medical facilities are under the
   4 strict supervision and real time control by the company medical department, under the

   5 leadership of a Senior Vice President (a medical doctor) at PCL headquarters in

   6 California.

   7        84.     In the case of PCL and its sister companies (Holland America and
   8 Carnival), one of the key people responsible for leading and coordinating the COVID-

   9 19 pandemic response fleetwide, including the outbreaks on the DIAMOND

  10 PRINCESS, GRAND PRINCESS, RUBY PRINCESS and CORAL PRINCESS, was

  11 Grant Tarling, M.D., M.P.H. (hereinafter “Dr. Tarling”).

  12        85.     At all times relevant, Dr. Tarling was Group Senior Vice President, and
  13 Chief Medical Officer for PCL and Carnival (PCL’s parent company).

  14        86.     In 2011, Dr. Tarling, then incoming Chairman of ACEP’s Cruise Ship
  15 Medicine Section announced:

  16               Cruise ship new-builds have continued to innovate over the last 15
  17
                   years and the major cruise lines have designed modern medical
                   facilities comprising several ICUs, computerized radiology, and
  18               sophisticated laboratories. As a consequence, medical staffing
  19
                   experience and quality has also improved. Some cruise lines'
                   medical departments have achieved accreditation to international
  20               health care standards and ISO 9001 certification.
  21        87.     In announcing PCL’s receipt of ISO 9001 certification for its medical
  22 facilities, Dr. Tarling reportedly went on to observe, “I think many people would be

  23 surprised and reassured to know that our medical centers achieve similar quality

  24 standards to medical facilities ashore.”

  25        88.     In 2013, Dr. Tarling co-authored an article that acknowledged that cruise
  26 ships “represent a potential source for introduction of novel or antigenically drifted
  27 influenza virus strains to the United States” and that cruise ship characteristics, such

  28 as “close quarters and prolonged contact among travelers on ships and during land-

  29
                                                      22
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 23 of 81 Page ID #:23




   1 based tours before embarkation, increase the risk of communicable disease

   2 transmission.”38

   3         89.    A study published on February 28, 2020, echoed Dr. Tarling’s findings,
   4 and highlights the unique conditions of cruise ships that “amplified” the spread of

   5 COVID-19 among those onboard the DIAMOND PRINCESS.39 The study also

   6 revealed that extended periods of time on the ship without quarantine increased the

   7 spread of the virus.

   8                       The Outbreak on the DIAMOND PRINCESS
   9                            January 20, 2020 – February 5, 2020
  10         90.    On or about December 31, 2019, Chinese health officials reported a
  11 cluster of cases of acute respiratory illness associated with the Hunan seafood and

  12 animal market in the City of Wuhan, Hubei Province, in central China.40

  13         91.    On or about January 8, 2020, Chinese health officials confirmed that a
  14 coronavirus (Covid-19) was associated with this initial cluster.41

  15         92.    On or about January 20, 2020, the DIAMOND PRINCESS cruise ship
  16 departed Yokohama, Japan, carrying approximately 3,700 passengers and crew.

  17         93.    On or about January 24, 2020, the United States Coast Guard issued its
  18 first Marine Safety Information Bulletin (MSIB) – Novel Coronavirus Precautions.

  19 The warnings included:

  20                A novel (new) coronavirus (2019-nCoV) is causing an outbreak of
  21
                    pneumonia-type illness in the City of Wuhan, Hubei Province, China.

  22   38
        Kimberly B. Rogers, MPH, Shahrokh Roohi, MPH, Timothy M. Uyeki, MD, et al., Laboratory-
  23 based respiratory virus surveillance pilot project on select cruise ships in Alaska, 2013-2015,
     Journal of Travel Medicine 2017, 1-6, at 2 (2017).
  24 39
        J. Rocklov and H. Sjodin, COVID-19 outbreak on the Diamond Princess cruise ship: estimating
  25 the epidemic potential and effectiveness of public health countermeasures, Journal of Travel
     Medicine,                Published                 February              28,              2020,
  26 https://academic.oup.com/jtm/article/27/3/taaa030/5766334 (last visited August 12, 2020).
       40Anita Patel; Daniel B. Jernigan, Initial Public Health Response and Interim Clinical Guidance
  27
     for the 2019 Novel Coronavirus Outbreak – United States, December 31, 2019 – February 4, 2020,
  28 CDC. (https://www.cdc.gov/mmwr/volumes/69/wr/mm6905e1.htm)
     41
        Id.
  29
                                                      23
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 24 of 81 Page ID #:24




   1                 This outbreak began in early December 2019 and continues to
   2
                     expand in scope and magnitude. Global surveillance is in the early
                     stages and confirmation of more cases in China and beyond its
   3                 borders is expected. There have been cases discovered across the
   4
                     globe, including 2 cases in the United States. These cases have been
                     directly associated with travelers who had visited the affected region
   5                 in China. Coronaviruses are a large family of viruses. There are
   6
                     several known coronaviruses that infect people, usually causing only
                     mild respiratory symptoms similar to the common cold. However,
   7                 this novel coronavirus appears capable of causing illness that is more
   8
                     serious. Signs and symptoms include fever, cough, and difficulty
                     breathing.
   9                 …
  10
                     Preliminary information suggests that older adults, and people with
                     underlying health conditions, may be at increased risk for severe
  11                 disease from this virus.
  12
                     …
                     Vessel masters shall inform Coast Guard boarding teams of any ill
  13                 crewmembers on board their vessel prior to the Coast Guard
  14
                     embarking and Boarding Teams should verify vessel illnesses with
                     CDC if concerns arise. Local industry stakeholders, in partnership
  15                 with their Coast Guard Captain of the Port, should review and be
  16
                     familiar with section 5310 Procedures for Vessel Quarantine and
                     Isolation, and Section 5320 - Procedures for Security Segregation of
  17                 Vessels in their Area Maritime Security Plan.
  18
              94.    On or about January 25, 2020, a symptomatic passenger departed the
  19
       DIAMOND PRINCESS in Hong Kong, where he was evaluated. Testing confirmed
  20
       SARS-COV-2 (COVID-19) infection.42
  21
              95.    On or about January 30, 2020, the director-general of the WHO declared
  22
       the outbreak of a novel coronavirus disease (COVID-19) a public health emergency
  23
       of international concern.
  24
              96.    On or about January 31, 2020, the President of the United States
  25
       suspended, and limited entry of all foreign nationals present in China during the 14
  26
       days preceding entry into the United States (effective February 2, 2020).
  27

  28   42Patel; Jernigan, Initial Public Health Response and Interim Clinical Guidance for the 2019 Novel
       Coronavirus Outbreak – United States, supra.
  29
                                                         24
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 25 of 81 Page ID #:25




   1         97.     On or about January 31, 2020, the United States Department of
   2 Transportation issued Maritime Communication with Industry (MSCI) Advisory. The

   3 Advisory, issued to all maritime commercial operators, including PCL, provided in

   4 part:

   5               A health threat potentially affecting mariners and maritime commerce
   6
                   has been identified which was first detected in Wuhan, China. The
                   nature of the event is an outbreak of respiratory illness caused by a
   7               novel coronavirus (“2019-nCoV”) and is being monitored by the U.S.
   8
                   Centers          for          Disease          Control           (CDC),
                   https://www.cdc.gov/coronavirus/2019-ncov/index.html.
   9               Coronaviruses range in severity from the common cold to Severe
  10
                   Acute Respiratory Syndrome (SARS) and Middle East Respiratory
                   Syndrome (MERS). The CDC has issued a Level 3 Travel Health
  11               Warning to avoid nonessential travel to Wuhan, China and a Level 1
  12
                   Travel Health Watch to practice usual precautions elsewhere in China
                   … Globally, ports are taking actions including health screenings of
  13               seafarers for 2019-nCoV and restricting access to Wuhan port in
  14
                   China. Further updates will be provided when available. This alert will
                   automatically expire on January 31, 2020.
  15

  16         98.     On or about February 1, 2020, a PCL employee and/or agent in Hong
  17 Kong sent an e-mail to PCL headquarters in California, warning top executives that

  18 an 80-year-old passenger had tested positive on the DIAMOND PRINCESS, after

  19 getting off in Hong Kong. The e-mail relayed a warning from the Hong Kong

  20 authorities and asked PCL to “do the necessary disinfection.”43

  21         99.     Nothing happened. In an interview with the New York Times, Princess
  22 reportedly stated it believed the alert sat unread in unmonitored inboxes. Dr. Grant

  23 Tarling, PCL’s Chief Medical Officer and its top executive tasked with leading efforts

  24 to contain viral outbreaks on the fleet, reportedly said “he hadn’t learned about the

  25

  26
  27
       43
  28    Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
     Outbreak,        The       New        York         Times,        March       8,    2020.
  29 (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
                                                 25
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 26 of 81 Page ID #:26




   1 infection on the DIAMOND PRINCESS until the following day (evening of February

   2 2) – after being alerted to a post on social media.”44

   3         100. At all relevant times, Dr. Tarling oversaw from his office in California
   4 (PCL’s headquarters) the company’s response to the COVID-19 outbreak on the

   5 fleet.45

   6         101. In an interview with the New York Times, PCL officials offered
   7 contradictory and changing accounts about their response. Company e-mails

   8 reportedly show Dr. Tarling knew about the Hong Kong passenger’s infection the

   9 morning of February 2. Instead of ordering protocols to immediately isolate

  10 passengers, Dr. Tarling’s only action was to reportedly e-mail a Hong Kong doctor,

  11 listing the patient’s name, his hospital wing, his traveling companions and the date of

  12 diagnosis.      The      subject       line      of      the       e-mail      reportedly   began:
  13 “Confirmed Coronavirus Case.” 46

  14         102. On or about February 2, 2020, Dr. Albert Lam, an epidemiologist for the
  15 Hong Kong government, wrote to PCL to recommended immediate action: “We

  16 advise thorough environmental cleansing and disinfection of the cruise.”47

  17         103. Upon information and belief, after this first infection was confirmed,
  18 company officials incorrectly assumed that the immediate risk was minimal because

  19 the sick passenger had disembarked.

  20         104. On or about February 3, 2020, activities on DIAMOND PRINCESS
  21 continued uninterrupted.

  22         105. On or about February 3, 2020, European Union’s Health Gateways Joint
  23 Action issued “Advice for ship operators for preparedness and response to outbreak

  24 of 2019-nCov acute respiratory disease”48 with specific recommendations, including:

  25
       44
        Id.
  26   45
        Id.
     46
  27 Id.
     47
        Id.
  28 48
        https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-advice_2019-
  29
                                                    26
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 27 of 81 Page ID #:27




   1            a. Before boarding, providing information to passengers and crew who are
   2               coming from affected areas, or to all passengers and crew before
   3               embarking (e.g. verbal communications, leaflets, electronic posters etc.).
   4               The information should include: symptoms of Acute Respiratory Illness
   5               (ARI) including fever and sudden onset of respiratory infection with one
   6               or more of the following symptoms: shortness of breath, cough or sore
   7               throat; hygiene rules (hand washing, coughing and sneezing etiquette,
   8               disposal of dirty tissues, social distancing, elimination of handshaking
   9               events etc.); special considerations for high-risk groups; what to do in
  10               case of relevant symptoms; and the potential for an outbreak on board;
  11            b. Crew arriving on board from affected areas should be informed about the
  12               symptoms of ARI. Further, they should be monitored daily by a health
  13               care staff on board for 14 days after leaving the affected area for any
  14               symptoms of ARI, and be asked to immediately report any relevant
  15               symptoms to the ship doctor and supervisor;
  16            c. Cruise lines should provide guidance to crew regarding the recognition
  17               of the signs and symptoms of ARI including fever and sudden onset of
  18               respiratory infection with one or more of the following symptoms:
  19               shortness of breath, cough or sore throat;
  20            d. Crew should also be reminded about the procedures to be followed
  21               during an outbreak of other respiratory illnesses, such as using the
  22               Influenza Like Illness outbreak management plan, which should be
  23               available on board the ship;
  24            e. Adequate medical supplies and equipment should be available on board
  25               to respond to an outbreak as described in the World Health Organization
  26               (2007) recommended medicines and equipment by the International
  27               Medical Guide for Ships 3rd edition;
  28
       ncov_maritime_4_2_2020_f.pdf
  29
                                                     27
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 28 of 81 Page ID #:28




   1           f. Adequate supplies of sample medium and packaging, disinfectants and
   2              hand hygiene supplies should also be carried on board;
   3           g. Adequate supplies of PPE should be carried on board including gloves,
   4              impermeable gowns, goggles, surgical masks and FFP2/ FFP3 masks;
   5           h. Cabins and quarters occupied by patients and contacts of 2019-nCoV
   6              acute respiratory disease should be cleaned and disinfected according to
   7              cleaning and disinfection protocols of infected cabins (as per protocols
   8              for Norovirus gastroenteritis outbreak level). Thorough cleaning of
   9              environmental surfaces with water and detergent and application of
  10              common disinfectants (such as sodium hypochlorite) used during
  11              outbreak procedures for Norovirus should be applied;
  12           i. Laundry, food service utensils and waste from cabins of suspect cases
  13              and contacts should be handled as infectious, in accordance with the
  14              outbreak management plan provided on board for other infectious
  15              diseases (Norovirus gastroenteritis).
  16        106. On or about February 3, 2020, PCL stepped-up cleaning on the
  17 DIAMOND PRINCESS, but it initiated only the lowest-level protocols for outbreaks.

  18 “There’s no point in going and start cleaning the ship when we really didn’t know

  19 what, if any, risk there was onboard,” PCL’s Dr. Tarling reportedly said in an

  20 interview with the New York Times. 49

  21        107. On or about February 3, 2020, authorities in Japan ordered the Captain
  22 of the ship to remain at Yokohama port upon arrival, with no persons allowed to

  23 disembark.

  24        108. At that time, 2,666 passengers and 1,045 crew members were on board,
  25 totaling 3,711 persons.

  26
       49
  27    Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
     Outbreak,        The       New        York         Times,        March       8,    2020.
  28 (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)

  29
                                                    28
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 29 of 81 Page ID #:29




   1         109.    On or about February 3, 2020, health authorities in Japan reviewed logs
   2 at the onboard clinic for symptomatic (febrile or respiratory) patients and obtained

   3 respiratory specimens from them. On February 5, severe acute respiratory syndrome

   4 coronavirus 2 (SARS-CoV-2) was detected through real-time reverse transcription

   5 PCR (rRT-PCR) in 1 of these specimens.50

   6         110. On or about February 3, 2020, late in the evening, DIAMOND
   7 PRINCESS passengers heard for the first time a Captain’s announcement via

   8 intercom, that a passenger who had been on the ship and disembarked in Hong Kong

   9 was infected.

  10         111. Upon information and belief, nearly 48 hours elapsed between the alert
  11 to PCL on February 1 and the captain’s announcement to the ship on February 3 that

  12 a passenger had been infected, giving the virus time to spread.

  13         112. Upon information and belief, despite having an outbreak spreading out
  14 of control, the captain of the DIAMOND PRINCESS did not implement a mandatory

  15 quarantine on February 3, nor on February 4, 2020.

  16         113. Upon information and belief, passengers were allowed to continue to
  17 roam freely around the ship on February 3 and February 4, 2020, allowing the virus

  18 to spread further for an additional 48 hours.

  19         114. The response aboard the DIAMOND PRINCESS did not reflect major
  20 concern. The buffets remained open as usual. Onboard celebrations, opera

  21 performances and goodbye parties continued on February 2, 3 and 4.

  22         115. Upon information and belief, PCL failed to provide prompt instructions
  23 to passengers and crewmembers to manage the outbreak including encouraging

  24 handwashing, failing to promptly eliminate self-service buffets and failing to

  25 promptly cancel public events and gatherings.

  26
  27

  28   50 Epidemiology of Covid-19 Outbreak on Cruise Ship Quarantined at Yokohama, Japan, February
       2020, Centers for Disease Control and Prevention, Volume 26, Number 11 – November 2020.
  29
                                                       29
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 30 of 81 Page ID #:30




   1          116. Underpinning PCL’s approach was an optimistic but ultimately
   2 inaccurate belief that perhaps danger had been averted, because the 80-year-old

   3 infected passenger had disembarked in Hong Kong more than a week earlier, along

   4 with his daughter and their two travelling companions.

   5          117. In an interview with the New York Times, Dr. Tarling reportedly said:
   6 “There’s nothing to believe that we have to put face masks on every single guest.”51

   7          118. Dr. Tarling also did not order the crew to begin what is known as contact-
   8 tracing, the task of questioning everybody and identifying who had been in contact

   9 with the infected passenger.52 This decision was contrary to public health guidelines,

  10 dictating that the process should begin immediately and that anyone who was in close

  11 contact should be isolated.

  12          119. In an interview with the New York Times, Dr. Tarling reportedly said:
  13 Japanese health officials planned to do the contact tracing in a matter of hours, when

  14 the ship arrived in Yokohama on February 3. Until then, he reportedly considered

  15 only the elderly man (who disembarked in Hong Kong) and his traveling party to be

  16 close contacts.53

  17          120. Dr. Tarling’s decision was in contravention to WHO medical guidelines,
  18 defining close contacts as “anyone who had face-to-face contact with the patients,”

  19 including but not limited to: dining and activity partners, dining servers (who are

  20 typically assigned to the same couple on certain restaurants throughout the cruise),

  21 housekeepers responsible for cleaning the cabins, and passengers sharing tour buses.54

  22

  23
       51
          Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
  24
       Outbreak,        The        New          York        Times,        March         8,      2020.
  25   (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
       52
          Id.
       53
  26      Id.
       54 World Health Organization. Global Surveillance for human infection with novel coronavirus
  27   (2019-nCoV). Interim guidance v3 2020. See also European Union’s Health Gateways Joint Action
  28   issued “Advice for ship operators for preparedness and response to outbreak of 2019-nCov acute
       respiratory disease” (https://www.gac.com/491364/siteassets/about-gac/coronavirus/eu-interim-
  29   advice_2019-ncov_maritime_4_2_2020_f.pdf)
                                                      30
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 31 of 81 Page ID #:31




   1        121. In questions submitted through Princess in response to inquiries by the
   2 New York Times, Gennaro Arma, the ship’s captain, reportedly said the ship’s

   3 response on February 3 and 4, was limited to providing “increased number of hand

   4 sanitizers, rotated buffet utensils more frequently and stepped-up cleaning.”55

   5        122. Upon information and belief, between February 1 and February 4, 2020,
   6 PCL shoreside managers and DIAMOND PRINCESS shipboard officers knew that the

   7 virus was rapidly spreading and withheld that information from passengers.

   8        123. At all relevant times, despite warnings from Hong Kong and Japanese
   9 health officials, the captain and crewmembers limited the flow of information to

  10 passengers, effectively downplaying the risks of the outbreak.

  11        124. Passengers aboard the DIAMOND PRINCESS, noticed few ship-wide
  12 changes on February 3 and 4, after the announcement

  13                    The Quarantine on the DIAMOND PRINCESS
  14                         February 5, 2020 – February 18, 2020
  15        125. At 7.00 am on February 5, 2020, all passengers on the DIAMOND
  16 PRINCESS were ordered to remain in their cabins (with their respective cabin mates)

  17 for 14 days and were informed that this period could be extended if they had close

  18 contact with someone who had a confirmed case.

  19        126. PCL’s system to quarantine and isolate passengers was flawed and set
  20 up for failure from the start.

  21        127. PCL delegated the responsibility for quarantining nearly 2,700
  22 passengers to about 1,000 low-paid ship workers who were giving inadequate safety

  23 gear, training and guidance.

  24        128. Because passengers had to remain in their cabins, PCL implemented a
  25 system in which crewmembers from all vessel departments were allowed to roam and

  26 congregate freely on the ship crew areas (crowded dormitories and galleys) and in
  27
       55
        Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
  28 Outbreak,        The       New        York         Times,        March       8,    2020.
     (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
  29
                                                 31
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 32 of 81 Page ID #:32




   1 passenger cabin hallways, in order to deliver passengers meals and entertainment kits

   2 throughout the day.

   3         129. In doing so, PCL turned its own crewmembers into a highly efficient
   4 viral transmission system.

   5         130. Passengers, including Plaintiffs, had to open the door and interact with
   6 crewmembers face-to-face throughout the quarantine period. Crewmembers knocked

   7 on passenger doors several times per day: to deliver breakfast, newspapers,

   8 refreshments, games, lunch and dinner – to approximately 1,500 staterooms.

   9         131. Upon information and belief, there was insufficient personal protective
  10 equipment on board for crewmembers. As such, crewmembers often wore the same

  11 pair of gloves to deliver food to dozens of cabins at a time, engaging in door-to-door

  12 and face-to-face contact with passengers, a potential source of infection.

  13         132. Crewmembers also collected dirty dishes and used linens without full
  14 protective gear.

  15         133. Throughout the quarantine period, passengers also noticed crewmembers
  16 directly touching and manipulating the food they were delivering to passengers. For

  17 example, instead of giving passengers sealed cans/boxes of orange juice and coffee,

  18 crewmembers walked cabin to cabin with exposed trays of juice and coffee on plastic

  19 cups.

  20         134. Early in the quarantine crewmembers also distributed food on china/re-
  21 usable tableware.

  22         135. On or about February 17, 2020, in an interview with U.S.A. Today, Dr.
  23 Antony Fauci, Director of the U.S. National Institute of Allergy and Infectious

  24 Diseases (NIAID) said regarding the DIAMOND PRINCESS outbreak and quarantine:

  25 "As it turned out, that was very ineffective in preventing spread on the ship … The

  26 quarantine process failed. I'd like to sugarcoat it and try to be diplomatic about it, but
  27 it failed. People were getting infected on that ship. Something went awry in the

  28

  29
                                                     32
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 33 of 81 Page ID #:33




   1 process of the quarantining on that ship. I don't know what it was, but a lot of people

   2 got infected on that ship.”56

   3         136. On or about February 18, 2020, a Japanese infectious disease specialist,
   4 Dr. Kentaro Iwata of Kobe University, boarded the DIAMOND PRINCESS in

   5 Yokohama. Dr. Iwata described the conditions on board the ship as “violating all

   6 infection control principles” and “completely chaotic.”

   7         137. Dr. Iwata released a 12-minute video of his findings, just hours before
   8 the official end to a quarantine that kept 3,700 passengers and crew confined on the

   9 ship for 13-14 days. In the video, Dr. Iwata painted a disturbing picture of conditions

  10 on the DIAMOND PRINCESS. “The cruise ship was completely inadequate in terms

  11 of infection control,” he said. There was no distinction between infection-free “green

  12 zones” and potentially contaminated “red zones.” People were coming and going

  13 between the zones with and without personal protection equipment, eating lunch and

  14 handling smartphones with their protective gloves on. The lack of zone separation

  15 extended to the ship’s medical center and even to the medical officer. “She was saying

  16 she was already infected; so she was giving up protecting herself.”

  17         138. A CDC report,57 made the following factual findings regarding the
  18 outbreak on the DIAMOND PRINCESS: Among the 3,711 DIAMOND PRINCESS

  19 passengers and crew, 712 (19.2%) had positive test results for SARS-Cov-2 (Covid-

  20 19); 331 were asymptomatic at the time of testing; Among the 381 symptomatic

  21 patients, 37 required intensive care, and 9 died; Weeks later, on March 13, among 428

  22 U.S. passengers and crew, 107 (25%) had positive test results for COVID-19, 11 U.S.

  23 passengers remained hospitalized in Japan (median age = 75 years), including 7 in

  24 serious condition (median age = 76 years); On the DIAMOND PRINCESS

  25 transmission largely occurred among passengers before quarantine was implemented,

  26
     56
        Why did US break Diamond Princess quarantine ‘Something Went awry,’ USA Today, Feb. 17,
  27 2020     (https://www.usatoday.com/story/travel/cruises/2020/02/17/coronavirus-official-explains-
     diamond-princess-cruise-quarantine-fail/4785290002/)
  28 57
        Public Health Responses to COVID-19 Outbreaks on Cruise Ships — Worldwide, February–
  29 March 2020, CDC (https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm)
                                                   33
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 34 of 81 Page ID #:34




   1 whereas crew infections peaked after quarantine; SARS-CoV-2 RNA was identified

   2 on a variety of surfaces in cabins of both symptomatic and asymptomatic infected

   3 passengers up to 17 days after cabins were vacated on the Diamond Princess but

   4 before disinfection procedures had been conducted.

   5         139. Ultimately, the 10 cases of COVID-19 originally diagnosed on the
   6 DIAMOND PRINCESS, rapidly escalated to over 700 cases—over one-fifth of the

   7 passengers and crew members onboard the ship at the time. Investigative reporting

   8 about the DIAMOND PRINCESS revealed that well after PCL (and its parent

   9 company CARNIVAL) became aware of the first case aboard the ship, Defendants

  10 worked to “keep the fun going” by “encouraging [guests] to mingle.”58

  11         140. PCL’s lax attitude to protect its passengers and crew members soon led
  12 to outbreaks on ships in its fleet worldwide.

  13         141. In the midst of the quarantine on the DIAMOND PRINCESS, beginning
  14 on February 11, 2020, another ship in the PCL fleet, the GRAND PRICESS, suffered

  15 its own outbreak.

  16         142. As the virus was spreading on the GRAND PRINCESS, Dr. Tarling who
  17 was also tasked to manage that outbreak, was asked by the New York Times whether

  18 he wished he had done anything differently to contain the outbreak on the DIAMOND

  19 PRINCESS. Dr. Tarling reportedly could not point to a single decision that he would

  20 change.59

  21                        February 13, 2020, CDC Guidance for Ships on
  22                           Managing Suspected Coronavirus Disease
  23         143. On or about February 13, 2020, the CDC issued its Guidance for Ships
  24 on Managing Suspected Coronavirus Disease 2019 (hereinafter “February 13, 2020

  25

  26   58
        Austin Carr and Chris Palmieri, Socially Distance This: Carnival Executives Knew They Had a
     Virus Problem, But Kept the Party Going, Bloomberg, April 16, 2020,
  27 https://www.bloomberg.com/features/2020-carnival-cruise-coronavirus/
     59
  28    Matt Apuzzo, Motoko Rich, Failures on the Diamond Princess Shadow Another Cruise Ship
     Outbreak,        The        New          York         Times,        March        8,      2020.
  29 (https://www.nytimes.com/2020/03/08/world/asia/coronavirus-cruise-ship.html)
                                                     34
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 35 of 81 Page ID #:35




   1 CDC COVID-19 Ship Guidance”).60 The CDC COVID-19 Guidance gave express

   2 directives to mitigate the spread Covid-19 on board cruise ships, including directives

   3 on personal protective measures, management of sick or exposed persons on board,

   4 reporting of suspected or confirmed cases, and cleaning and disinfection

   5 recommendations for common areas on the ship and areas previously occupied by

   6 individuals with suspected or confirmed COVID-19.

   7            144. The February 13, 2020, the CDC COVID-19 Ship Guidance reiterated
   8 similar recommendations issued by the CDC to cruise lines four years earlier, in the

   9 above mentioned “August, 2016, Guidance For Cruise Ships On Influenza-like Illness

  10 (ILI) Management, Quarantine and Isolation.”

  11            145. The February 13, 2020, CDC COVID-19 Ship Guidance directed that
  12 ship companies should develop, implement, and operationalize an appropriate,

  13 actionable, and robust plan to prevent, mitigate, and respond to the spread of COVID-

  14 19 on board ships.

  15            146. The February 13, 2020, CDC COVID-19 Ship Guidance also directed
  16 that cruise ship mitigation and response plans should include:

  17                a. Training of all crew on COVID-19 prevention and mitigation;
  18                b. Onboard monitoring of crew and non-crew for signs and symptoms of
  19                   COVID-19;
  20                c. Onboard isolation, quarantine, and social distancing;
  21                d. Adequate medical staffing (this can include telehealth or telemedicine
  22                   providers);
  23                e. COVID-19 outbreak management and response information;
  24                f. Medical arrangements for onshore evaluation and hospitalization;
  25                g. Screening of embarking or disembarking crew and non-crew.
  26            147.          The February 13, 2020, CDC COVID-19 Ship Guidance required
  27 ship operators to carry a sufficient quantity of:

  28
       60
  29        https://www.cdc.gov/quarantine/maritime/recommendations-for-ships.html
                                                       35
                                     Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 36 of 81 Page ID #:36




   1           a. Personal Protective Equipment (PPE), including facemasks, N95
   2              filtering facepiece respirators or higher, eye protection such as googles
   3              or disposable face shields, and disposable medical gloves and gowns;
   4           b. Cloth face coverings to meet day-to-day needs;
   5           c. Medical supplies to meet day-to-day needs;
   6           d. Have contingency plans for rapid resupply during outbreaks;
   7           e. Maintain adequate onboard supplies of antipyretics (fever-reducing
   8              medications such as acetaminophen, paracetamol, or ibuprofen), routine
   9              antiviral and antimicrobial medications, and supplemental oxygen.
  10        148. The February 13, 2020, CDC COVID-19 Ship Guidance provided “Pre-
  11 Boarding Procedures for Ships,” recommending that before boarding, cruise operators

  12 should:

  13           a. Conduct verbal or written screening in appropriate languages and in a
  14              private environment to determine whether persons have had signs or
  15              symptoms of COVID-19 or a known exposure to a person with COVID-
  16              19 within the past 14 days;
  17           b. Use temperature checks to identify any person with a temperature of
  18              100.4°F or greater;
  19           c. Deny boarding of a crew member or non-crew member who is suspected
  20              of having COVID-19 because they have symptoms, a temperature of
  21              100.4°F or greater, or have had known exposure to a person with COVID
  22              19 within the previous 14 days;
  23           d. Require quarantine of crew for 14 days immediately before or upon
  24              boarding the ship to prevent introduction of the virus on board.
  25        149. The February 13, 2020, CDC COVID-19 Ship Guidance also provided
  26 “Preventative Measures for Ship Operators” to reduce spread of respiratory infections
  27 including COVID-19:

  28

  29
                                                   36
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 37 of 81 Page ID #:37




   1          a. Educate all persons on board about the signs and symptoms of COVID-
   2             19;
   3          b. Assign crew to single-occupancy cabins with private bathrooms, if
   4             possible;
   5          c. Implement social distancing of persons when working or moving
   6             through the ship (maintaining at least 6 feet [2 meters] from others);
   7          d. Instruct persons to wear a facemask or cloth face covering when outside
   8             of individual cabins (unless work duties prevent their safe use or
   9             necessitate personal protective equipment for hazardous reasons);
  10          e. Modify meal service to facilitate social distancing (e.g., reconfigure
  11             dining room seating, stagger mealtimes, encourage in-cabin dining);
  12          f. Eliminate self-serve dining options at all meals;
  13          g. Minimize shore leave; if shore leave occurs, preventive measures are
  14             recommended;
  15          h. Discourage handshaking and instead encourage the use of non-contact
  16             methods of greeting;
  17          i. Promote hand hygiene and cough etiquette;
  18          j. Place hand sanitizer (containing greater than 60% ethanol or 70%
  19             isopropanol) in multiple locations and in sufficient quantities to
  20             encourage hand hygiene;
  21          k. Ensure handwashing facilities are well-stocked with soap, paper towels,
  22             and a waste receptacle, or air dryer;
  23          l. Educate workers that use of cigarettes, e-cigarettes, pipes, or smokeless
  24             tobacco can lead to increased contact between potentially contaminated
  25             hands and their mouths, and that avoiding these products may reduce
  26             their risk of infection.
  27

  28

  29
                                                   37
                              Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 38 of 81 Page ID #:38




   1       150. The February 13, 2020, CDC COVID-19 Ship Guidance included
   2 instructions for “Isolation of Sick Persons or Confirmed Cases and Quarantine of

   3 Close Contacts.” These included:

   4          a. Persons with symptoms of COVID-19 should be isolated using the same
   5             guidelines as a person with confirmed COVID-19 until COVID-19
   6             testing can be conducted and results are available;
   7          b. All persons on board should be educated on and aware of the emergency
   8             warning signs for COVID-19;
   9          c. Quarantine of persons without symptoms who are identified as close
  10             contacts of sick persons (until COVID-19 test results are available) or
  11             confirmed cases is also needed to minimize on board transmission of
  12             SARS-CoV-2, the virus that causes COVID-19;
  13          d. Isolate or quarantine persons in single-occupancy cabins, with private
  14             bathrooms, with the door closed, if possible. Persons should wear a
  15             facemask or cloth face covering any time they are outside of isolation or
  16             quarantine;
  17          e. Designated ship medical personnel or other personnel should wear
  18             proper personal protective equipment (PPE) when in proximity to
  19             isolated or quarantined persons. Breaches in PPE or any potential
  20             exposures should be reported to the appropriate medical designee;
  21          f. Meals should be packaged in disposable dining ware with single-use
  22             cutlery and delivered to individual cabins with no face-to-face
  23             interaction during this service;
  24          g. Cabins housing isolated or quarantined persons should not be cleaned by
  25             other persons;
  26          h. Food waste and other garbage should be collected and bagged by the
  27             isolated or quarantined person and placed outside the cabin during
  28

  29
                                                    38
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 39 of 81 Page ID #:39




   1                designated times for transport to the garbage/recycle room for
   2                incineration or offloading;
   3            i. Soiled linens and towels should be handled by the isolated or quarantined
   4                person and placed outside the cabin in labeled bags during designated
   5                times for transport to the laundry room.
   6         151. The February 13, 2020, CDC COVID-19 Ship Guidance included
   7 instructions for monitoring “persons with known or suspected COVID-19,” including

   8 checking temperatures of close contacts “twice daily,” and to “immediately isolate in

   9 cabins if they experience signs or symptoms.”

  10         152. In a February 18, 2020, update issued in response to the crisis aboard the
  11 DIAMOND PRINCESS, the CDC stated that “the rate of new reports of positives

  12 [now] on board, especially among those without symptoms, highlights the high

  13 burden of infection on the ship and potential for ongoing risk.”61

  14         153. Following the catastrophic outbreak on the DIAMOND PRINCESS from
  15 January 20 through February 18, Defendants failed to properly follow the February

  16 13, 2020, CDC COVID-19 Ship Guidance, the World Health Organization’s “Global

  17 Surveillance for human infection with novel coronavirus, (2019-nCoV), Interim

  18 guidance v3 2020,” and the European Union’s Health Gateways Joint Action issued

  19 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

  20 acute respiratory disease.”

  21         154. Following the catastrophic outbreak on the DIAMOND PRINCESS from
  22 January 20 through February 18, PCL failed to properly and promptly implement a

  23 cruise ship mitigation and response plan (as outlined in the February 13, 2020, CDC

  24 COVID-19 Ship Guidance) in the rest of its fleet, including the GRAND PRINCESS.

  25

  26
  27
       61
       See Centers for Disease Control and Prevention, Update on the Diamond Princess Cruise Ship in
  28 Japan, Feb. 18, 2020, https://www.cdc.gov/media/releases/2020/s0218-update-diamond-
     princess.html
  29
                                                    39
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 40 of 81 Page ID #:40




   1         155. Unable and/or unwilling to implement the February 13, 2020, CDC
   2 COVID-19 Ship Guidance in the rest of its fleet, PCL also refused to terminate/cancel

   3 the rest of its itineraries and fleet operations worldwide.

   4         156. Instead, PCL continued business as usual in the rest of its fleet world-
   5 wide. Following the outbreak on the DIAMOND PRINCESS, activities on the rest of

   6 PCL’s cruises continued uninterrupted: mass gatherings in onboard casinos, theaters,

   7 buffet lines, dining areas, nightclubs, bars, restaurants, and housekeeping visits.

   8                           Outbreak on the GRAND PRINCESS
   9                                   Mexican Riviera Cruise
  10                          February 11, 2020 – February 21, 2020
  11         157. Despite its awareness of the unique risks created by the cruise ship
  12 environment, warnings from the World Health Organization, the European Union and

  13 the CDC, and its experience with COVID-19 outbreak on the DIAMOND PRINCESS,

  14 on February 11, 2020, PCL operated a roundtrip voyage from San Francisco to

  15 Mexico aboard the GRAND PRINCESS.

  16         158. On or around February 19, 2020, PCL became aware of at least one
  17 passenger suffering from COVID-19 symptoms aboard the GRAND PRINCESS.

  18         159. According to PCL’s Chief Medical Officer, Dr. Tarling, PCL believed
  19 the infected passenger was already carrying the virus when he boarded the M/V

  20 GRAND PRINCESS on February 11, 2020.62 Despite its knowledge regarding

  21 COVID-19, PCL had no effective passenger medical screening methods in place at

  22 the time of boarding.

  23         160. Dr. Tarling reported that the infected passenger sought medical treatment
  24 from the medical center onboard the GRAND PRINCESS on or about February 20,

  25 2020. The passenger reported suffering from “acute respiratory distress” for about a

  26
  27   62Thomas Fuller, John Eligon, and Jenny Gross, Cruise Ship, Floating Symbol of America’s Fear
     of Coronavirus, Docks in Oakland, The New York Times, March 9, 2020,
  28 https://www.nytimes.com/2020/03/09/us/coronavirus-cruise-ship-oakland-grand-princess.html
     (last visited April 7, 2020).
  29
                                                   40
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 41 of 81 Page ID #:41




   1 week before seeking treatment. Upon information and belief, this information would

   2 have triggered mandatory reporting under 42 C.F.R. 71.1, et seq. and constitutes a

   3 “hazardous condition” per 33 C.F.R. § 160.216. 63

   4         161. Upon its return to San Francisco, on February 21, 2020, a passenger
   5 originally from Placer County, California (hereinafter “Placer County Passenger”)

   6 who had been on the GRAND PRINCESS during the Mexican Riviera cruise,

   7 disembarked. 6 days later, on February 27, 2020, this passenger was hospitalized,

   8 tested positive for COVID-19 and, on March 4, 2020, became California’s first

   9 reported death from the virus.

  10         162. Another passenger, originally from Marin County, California
  11 (hereinafter “Marin County Passenger”), also exposed to COVID-19 during the

  12 Mexican Riviera Cruise, disembarked on February 21, 2020, was reported on March

  13 9, 2020, as Marin County’s first COVID-19 positive case, and on March 27, 2020,

  14 became Marine County’s first COVID-19 death.

  15         163. Another passenger, originally from Sonoma County, California,
  16 (hereinafter “Sonoma County Passenger”), also exposed to COVID-19 during the

  17 Mexican Riviera Cruise, disembarked on February 21, 2020, and on March 4, 2020,

  18 was reported as the first COVID-19 positive case in Sonoma County.

  19         164. Upon information and belief, at least three other passengers on the
  20 GRAND PRINCESS’s Mexican Riviera Cruise suffered from COVID-19 symptoms

  21 while on the vessel, likely exposing dozens of other passengers to the virus.

  22 ///

  23

  24

  25

  26
       63Section 160.216 requires that “[w]henever there is a hazardous condition … on board a vessel
     or caused by a vessel or its operation, the owner, agent, master, operator, or person in charge must
  27 immediately notify the nearest Coast Guard Sector Office . . . .” A“[h]azardous condition means
     any condition that may adversely affect the safety of any vessel … or the environmental quality of
  28 any port, harbor, or navigable waterway of the United States. It may, but need not, involve … injury
     or illness of a person aboard … .” 33 CFR § 160.202 (emphasis added).
  29
                                                      41
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 42 of 81 Page ID #:42




   1                             Outbreak on the GRAND PRINCESS
   2                                              Hawaii Cruise
   3                               February 21, 2020 – March 5, 2020
   4        165. On February 21, 2020, after the turnaround process was completed, the
   5 GRAND PRINCESS departed for a second, fifteen (15) night Hawaii Cruise, with

   6 nearly 2,500 people on board, including Plaintiff IRIS HOUSE and decedent

   7 MICHAEL HOUSE.

   8        166. During the course of their cruise, Plaintiff IRIS HOUSE and decedent
   9 MICHAEL HOUSE encountered deplorable unsanitary conditions on the GRAND

  10 PRINCESS, in clear violation of the CDC’s Vessel Sanitation Program Guidelines.

  11 This also indicates an unwillingness to step up sanitation on the GRAND PRINCESS

  12 in the aftermath of the viral outbreak on the DIAMOND PRINCESS. These unsanitary

  13 conditions included:

  14            a. Jacuzzi and indoor pool area heaters that did not operate properly – with
  15               crewmembers reaffirming they were “broken” and “nothing could be
  16               done about it;”
  17            b. A filthy cabin, with stains on the couch and rotten food in the refrigerator
  18               left from past passengers;
  19            c. Deck 5 dining areas flooded with foul smelling water;
  20            d. Soiled bathrooms on Deck 14;
  21            e. Leaks of soiled and foul-smelling water emanating from the roof and
  22               falling over patrons’ drinks on the onboard ‘Vines Bar;’
  23            f. Poorly cooked meals;
  24            g. Unsafe drinking water.64
  25

  26
  27
       64
        Charles Bethea, The Diary of a Grand Princess Crew Member As the Coronavirus Spread on the
  28 Ship, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-desk/the-diary-
     of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  29
                                                   42
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 43 of 81 Page ID #:43




   1        167. 68 passengers, and over 1,000 crew members remained onboard the
   2 GRAND PRINCESS from the prior Mexican Riviera Cruise, to continue traveling on

   3 the ship’s next voyage.

   4        168. Upon information and belief, many of the 68 passengers (and many of
   5 the 1,000 + crew) who remained from the prior itinerary, contracted COVID-19

   6 during the Mexican Riviera Cruise. These remaining passengers and crew ultimately

   7 exposed new passengers embarking on the Hawaii Cruise, including Plaintiff IRIS

   8 HOUSE and decedent MICHAEL HOUSE.

   9        169. Defendants did not initiate effective measures to sanitize or disinfect the
  10 vessel in-between voyages, and did not implement any procedures for screening or

  11 testing existing or new passengers boarding the ship for the Hawaii-bound voyage.

  12        170. Defendants did not notify passengers who were scheduled to board the
  13 vessel on February 21, 2020, that passengers from the prior Mexico trip had reported

  14 COVID-19 symptoms, or of the fact that passengers remaining on board the GRAND

  15 PRINCESS had been exposed to and might be infected with and/or carrying the virus.

  16 With the known likely presence of the virus in passengers and crew members who

  17 remained on the ship, the ship never should have sailed on to Hawaii.

  18        171. Although PCL had assured passengers that the trip would be safe and
  19 that PCL would take measures, such as requiring temperature checks for those

  20 boarding the ship, in order prevent the presence of COVID-19 on the GRAND

  21 PRINCESS, PCL instituted no such effective measures. Plaintiffs and other

  22 passengers were not asked to check their temperatures and were not subject to any

  23 medical screening upon boarding the ship other than a questionnaire that asked them

  24 if they had felt ill or recently traveled to China.

  25        172. Upon information and belief, on or about February 25, 2020, while
  26 Plaintiff IRIS HOUSE and decedent MICHAEL HOUSE were in the midst of the
  27 Hawaii trip aboard the GRAND PRINCESS, PCL sent emails to passengers who

  28 disembarked from the San Francisco-to-Mexico trip on February 21, 2020. The email

  29
                                                     43
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 44 of 81 Page ID #:44




   1 alerted the earlier passengers about their potential exposure to COVID-19 during their

   2 time on the cruise. No such notice was effectively provided to passengers who were

   3 onboard the ship on February 25, 2020, including Plaintiff IRIS HOUSE and

   4 Decedent MICHAEL HOUSE.

   5        173. Between February 26, 2020 and February 29, 2020, the GRAND
   6 PRINCESS exclusively navigated and berthed within the 3-mile territorial waters of

   7 the State of Hawaii, making scheduled stops in the ports of call of Kauai (February

   8 26), Honolulu/Oahu (February 27), Mauri (February 28), and Hilo (February 29).

   9        174. On or about March 3 and 4, 2020, decedent MICHAEL HOUSE began
  10 to experience the following physical symptoms of COVID-19: a prolonged, dry, and

  11 persistent cough accompanied with shortness of breath. Days later, as the cough and

  12 shortness of breath worsened, decedent MICHAEL HOUSE experienced high fevers,

  13 and tiredness. Decedent MICHAEL HOUSE tested positive for COVID-19, was

  14 diagnosed with pneumonia, and died on March 29, 2020. The official cause of death

  15 was COVID-19.

  16        175. Based on clinical studies, the median incubation period for COVID-19
  17 is 5.1 days (in 95% of infections).          Accordingly, because decedent MICHAEL
  18 HOUSE developed symptoms on or about March 3, 2020 and March 4, 2020, he was

  19 exposed to – and contracted - COVID-19, during the time that the GRAND PRINCESS

  20 was within the 3-mile territorial waters of the State of Hawaii, between February 26,

  21 2020 and February 29, 2020

  22        176. Upon information and belief, increased sanitary precautions did not
  23 begin onboard the GRAND PRINCESS until on or about March 4, 2020, allowing the

  24 virus to spread freely between February 21, 2020 through March 4, 2020.

  25        177. PCL did not inform the passengers on board the GRAND PRINCESS of
  26 COVID-19 cases in passengers who traveled on the ship’s Mexico trip until March 4,
  27 2020, when, early in the morning, passengers received a health advisory. The advisory

  28 explained that the ship would no longer be traveling to Ensenada, Mexico, as

  29
                                                    44
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 45 of 81 Page ID #:45




   1 originally scheduled. It would instead return directly to San Francisco. Further, the

   2 advisory alerted passengers to the investigation of a “small cluster of COVID-19 cases

   3 in Northern California connected to” the GRAND PRINCESS’s Mexico trip, and

   4 informed passengers of their potential exposure to the virus.

   5         178. Additionally, the advisory asserted that COVID-19 causes “mild illness
   6 in about 80% of cases,” and that only “[a]bout 20% of people develop more severe

   7 symptoms.”

   8         179. The March 4, 2020, health advisory suggested that passengers traveling
   9 on the Hawaii trip had already reported suffering from COVID-19 symptoms, and

  10 instructed other passengers who were experiencing or had at any time during the trip

  11 experienced symptoms “of acute respiratory illness with fever chills or cough” to

  12 immediately contact the ship’s Medical Center. Finally, the advisory recommended

  13 that passengers wash their hands, use hand sanitizer, avoid contact with those

  14 suffering from respiratory illness, cover their noses and mouths when coughing and

  15 sneezing, and avoid touching their eyes and face. It did not make any

  16 recommendations for quarantine or social distancing measures. Nor did it call for

  17 passengers to wear masks.

  18         180. The March 4th health advisory was signed by Grant Tarling, MD, MPH,
  19 the Group Senior Vice President and Chief Medical Officer for PCL and other PCL

  20 sister cruise lines.

  21         181. On March 4th, 2020, the GRAND PRINCESS crew also received back-to-
  22 back notices (issued for crew eyes only).65 Alarmingly, for the first time, two weeks

  23 into the cruise (and weeks after its experience with the outbreak on the DIAMOND

  24 PRINCESS) the crew was alerted:

  25            a. Crew-to-passenger contact would be kept to a minimum;
  26
  27

  28   65
         Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
       desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  29
                                                     45
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 46 of 81 Page ID #:46




   1           b. Food and drink service for passengers would not change, but “crew
   2              should remain below deck unless performing their regular duties;”
   3           c. Sanitation protocols would now be at “maximum level;”
   4           d. Hand washing was “more important than ever;”
   5           e. All nonessential duties on the GRAND PRINCESS would be cancelled,
   6              because some guests who had sailed on the ship’s previous cruise had
   7              tested positive for the coronavirus, after they had disembarked.
   8        182. Upon information and belief, individuals who had continued on to
   9 Hawaii from the prior leg of the cruise, to and from Mexico, began cabin-based

  10 quarantine for the first time on or around March 4, 2020.

  11        183. Upon information and belief, passengers and crew who had continued on
  12 to Hawaii from the prior leg of the cruise, to and from Mexico, were not asked and/or

  13 required to quarantine prior to March 4, 2020, allowing the virus to spread freely

  14 between February 21, 2020 and March 4, 2020.

  15        184. Upon information and belief, between February 21, 2020 and March 4,
  16 2020, all passengers and crew (including those from the prior leg of the cruise) were

  17 allowed and encouraged to roam freely around the ship, and congregate in crowded

  18 restaurants, dining areas, theaters, bars, casinos, gyms, pools spas, and excursion

  19 tours, allowing the virus to spread.

  20        185. Even after the 68 passengers who had continued on to Hawaii from the
  21 prior leg of the cruise to and from Mexico began cabin-based quarantine for the first

  22 time on or around March 4, 2020, business remained as usual for the rest of the

  23 thousands of other passengers, who continued to congregate in crowded restaurants,

  24 dining areas, theaters, bars, casinos, gyms, pools spas, allowing the virus to spread.

  25        186. Spurred by the COVID-19 outbreak on the GRAND PRINCESS and the
  26 death of the Placer County Passenger who had been on the Mexican Riviera Cruise,
  27 Governor Gavin Newsom declared a state of emergency in California on March 4,

  28 2020, to manage the COVID-19 outbreak. As a result, the State of California refused

  29
                                                    46
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 47 of 81 Page ID #:47




   1 to allow the vessel into port in San Francisco, forcing the vessel to anchor off the

   2 city’s coast. Governor Newsom stated at a press conference that there were 11

   3 passengers and 10 crew members on the ship who were experiencing symptoms.

   4         187. Despite Governor Newsom’s declaration, on March 4, 2020, life on the
   5 ship remained unchanged for the Hawaii Cruise passengers and crew. PCL continued

   6 to host events on the GRAND PRINCESS identified in the daily newsletter, the

   7 “Princess Patter,” including Formal Night and its associated dinner. That afternoon

   8 and evening, Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE:

   9            a. Spent most of the day in crowded public areas playing trivia, visiting the
  10                casino and shops;
  11            b. Attended Formal Night with hundreds of other passengers;
  12            c. Had dinner at a crowded specialty restaurant;
  13            d. Browsed shops which were still open at 7.00pm.
  14         188.   On March 5, 2020, business continued as usual. That morning Plaintiff
  15 IRIS HOUSE and Decedent MICHAEL HOUSE participated in a crowded trivia quiz

  16 at the Vista Lounge (an enclosed area with capacity for 457 people). While some

  17 shops had begun to close, the ship’s crowded bars remained open, allowing the virus

  18 to spread.

  19         189. On March 5, 2020, at lunch time, the Captain announced for the first time
  20 that there would be a mandatory quarantine of all passengers in their cabins, beginning

  21 at 2.00pm. The Captain and the GRAND PRICESS crew then encouraged passengers

  22 to stock up on food and drinks to take up to their cabins, leading to chaos and massive

  23 crowds in all public and dining areas, allowing the virus to spread.

  24         190. The announcement also led to chaos, crowds and panic buying in the
  25 crew sections of the ship, allowing the virus to spread.66

  26
  27

  28   66 Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
       desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  29
                                                     47
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 48 of 81 Page ID #:48




   1        191. On March 5, 2020, before lockdown, Plaintiff IRIS HOUSE and
   2 Decedent MICHAEL HOUSE went to change their winning chips at the casino. A

   3 crewmember told them to “wash their hands” because the casino chips were “not

   4 sanitized” and “virus was spreading amongst crew members.”

   5          192. Beginning at 2.00pm on March 5, 2020, two weeks after the ship sailed
   6 from San Francisco harbor, PCL instituted more operational changes, including

   7 cabin/state room quarantine, meal service to the cabins/state rooms by placing trays

   8 in the hallway outside cabin doors, and cessation of daily turndown service and all

   9 communal activities.

  10                        Quarantine on the GRAND PRINCESS
  11                                           Hawaii Cruise
  12                               March 5, 2020 – March 10, 2020
  13        193. Like the quarantine on the DIAMOND PRINCESS, PCL’s system to
  14 quarantine and isolate passengers on the GRAND PRINCESS was flawed and set up

  15 for failure from the start.

  16        194. PCL delegated the responsibility for quarantining nearly 2,700
  17 passengers to about 1,000 low-paid ship workers who were giving inadequate safety

  18 gear, training and guidance.

  19        195. Once again, PCL turned its own crewmembers into a highly efficient
  20 viral transmission system.

  21        196. Crewmembers knocked on passenger doors several times per day: to
  22 deliver breakfast, newspapers, refreshments, games, lunch and dinner – to

  23 approximately 1,500 staterooms.

  24        197. Upon information and belief, there was insufficient personal protective
  25 equipment on board for crewmembers. As such, crewmembers often wore the same

  26 pair of gloves to deliver food to dozens of cabins at a time, engaging in door-to-door
  27 and face-to-face contact with passengers, a potential source of infection.

  28

  29
                                                        48
                                   Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 49 of 81 Page ID #:49




   1        198. Crewmembers also collected dirty dishes and used linens without full
   2 protective gear.

   3        199. Throughout the quarantine period, crewmembers directly touched and
   4 manipulated the food they were delivering to passengers. For example, instead of

   5 giving passengers sealed cans/boxes of orange juice and coffee, crewmembers walked

   6 cabin to cabin with exposed trays of juice and coffee on plastic cups.

   7        200. On or about March 6, 2020, Vice President Mike Pence spoke to
   8 reporters about the outbreak on the GRAND PRINCESS. The Vice President

   9 announced that twenty-one of the forty-six people who had been tested up to that

  10 point, were positive, nineteen of them crew. Vice President Pence also confirmed the

  11 reports about infections on the ship’s previous cruise to Mexico, in February. “It’s

  12 important to note that the Grand Princes actually was on its second tour and we know

  13 of coronavirus infections from the first tour as well with very, very difficult results,”

  14 he said.67

  15        201. The onboard medical center was soon overwhelmed with calls and visits,
  16 particularly once the captain confirmed that what Pence had said on TV was accurate.

  17 Many crewmembers reportedly felt like they were being kept in the dark about

  18 possible and potential cases.68

  19        202. While the ship was empty of passengers, crew common areas remained
  20 crowded and busy as usual, including the crew smoke room. Even after the passenger

  21 quarantine was imposed, many crewmembers were not wearing masks or gloves,

  22 engaging in crew-to-crew physical interactions throughout the day, allowing the virus

  23 to spread. 69

  24        203. While there have been reports of some infected crew members who were
  25 being isolated, there did not seem to be enough spare cabins to isolate all of the crew

  26
  27   67
        Charles Bethea, The New Yorker, March 17, 2020. https://www.newyorker.com/news/news-
     desk/the-diary-of-a-grand-princess-crew-member-as-covid-19-spread-on-the-ship
  28 68
        Id.
     69
  29    Id.
                                                  49
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 50 of 81 Page ID #:50




   1 who were experiencing symptoms – as most crew shared a cabin with another crew

   2 member, and a bathroom with two more.70

   3              204. Crew members continued to work in different shifts of 24 hours per day
   4 to try and keep the passengers “fed and happy.”71

   5              205. Soon enough, passengers were running out of medication, fresh clothes,
   6 and toiletries, feeling trapped and isolated.72

   7              206. Throughout the quarantine, Plaintiff IRIS HOUSE called the medical
   8 center repeatedly informing the shipboard medical personnel that MICHAEL HOUSE

   9 had a persistent and debilitating cough, was visibly ill and was running out of his

  10 prescription medication.

  11              207. Desperate, the overworked crew, began a barter system trading laundry
  12 detergent for shampoo, and wine/beer for dollars.73

  13              208. On or about March 7, 2020, PCL announced through the ship’s public
  14 address system that they had evacuated a critically ill passenger by ship’s tender and

  15 a U.S. Coast Guard cutter.

  16              209. On or about March 9, 2020, the ship was allowed to sail into and arrived
  17 in the San Francisco Bay escorted by the U.S. Coast Guard. The ship docked in the

  18 Port of Oakland and was met by ambulances and medical personnel. 2 CDC

  19 employees, in full hazmat gear, knocked on some cabin doors asking passengers if

  20 they had any symptoms.

  21              210. When the CDC personnel arrived to Plaintiff IRIS HOUSE and Decedent
  22 MICHAEL HOUSE’s cabin, IRIS HOUSE informed them that MICHAEL HOUSE

  23 had a persistent and debilitating cough since March 3 or 4, 2020, and his symptoms

  24 had progressively worsened, including showing drowsiness and exhaustion.

  25

  26
       70
  27        Id.
       71Id.

  28   72
            Id.
       73Id.
  29
                                                         50
                                    Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 51 of 81 Page ID #:51




   1        211. On or about March 9, 2020, Passengers from California, and those who
   2 were considered most vulnerable to health problems, disembarked. Canadian

   3 passengers were also able to leave.

   4        212. Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE had to remain
   5 on the ship until March 11, 2020. That morning, they were notified that would be

   6 allowed to disembark.

   7        213. Beginning on or about March 11, 2020, Plaintiff IRIS HOUSE
   8 experienced the following symptoms: high fever. Later she lost her sense of taste.

   9 Subsequent laboratory tests of Plaintiff IRIS HOUSE showed she contracted COVID-

  10 19 and developed COVID-19 antibodies.

  11        214. Based on clinical studies, the median incubation period for COVID-19
  12 is 5.1 days (in 95% of infections).         Accordingly, because Plaintiff IRIS HOUSE
  13 developed symptoms beginning on or about March 11, 2020, she contracted COVID-

  14 19 during her cruise on the GRAND PRINCESS.

  15                   Disembarkation from the GRAND PRINCESS
  16                                       Hawaii Cruise
  17                                      March 11, 2020
  18        215. PCL’s system to disembark passengers from the GRAND PRINCESS in
  19 Oakland, California was flawed and set up for failure.

  20        216. On March 11, 2020, from approximately 3.00pm to 3.30pm, Plaintiff
  21 IRIS HOUSE and Decedent MICHAEL HOUSE were required to wait on a crowded

  22 queue of approximately 100 UK residents on Deck 5, without imposition of social

  23 distancing, allowing the virus to spread.

  24        217. From approximately 3.30pm through 7.00pm (a total of 4 hours),
  25 Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE were required to remain in

  26 a crowded (and enclosed) bus on the Oakland port terminal, in close proximity to
  27 other PCL passengers, without imposition of social distancing, allowing the virus to

  28 spread.

  29
                                                    51
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 52 of 81 Page ID #:52




   1        218. Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE arrived to
   2 Birmingham, UK on March 12, 2020. At that time, were they were instructed to begin

   3 a 14-day quarantine.

   4        219. On March 13, 2020, Decedent MICHAEL HOUSE’s condition
   5 continued to deteriorate. His physical symptoms included: a persistent and

   6 debilitating cough, fever, shortness of breath, inability to speak in full sentences,

   7 increased respiratory levels and pulse rate. Paramedics examined him, took his vitals

   8 and advised that he be kept at home.

   9        220. From March 14, 2020 through March 16, 2020, Decedent MICHAEL
  10 HOUSE’s condition turned for the worst, experiencing chest pains and high fevers

  11 (up to 41.1 Celsius / 105.98 Fahrenheit).

  12        221. On March 17, 2020, Decedent MICHAEL HOUSE was coughing blood
  13 and his fever was persistent. Paramedics were called. He was admitted to the hospital

  14 that afternoon. Plaintiff IRIS HOUSE was not allowed to join him on the ambulance

  15 and in the hospital, due to quarantine restrictions.

  16        222. On March 17, 2020, during his hospitalization, Decedent MICHAEL
  17 HOUSE was diagnosed with pneumonia, and was put on oxygen.

  18        223. On March 18, 2020, Decedent MICHAEL HOUSE was rushed to the
  19 ICU.

  20        224. On March 19, 2020, Decedent MICHAEL HOUSE tested positive for
  21 COVID-19. Doctors also connected him to a ventilator to assist his lungs to breathe.

  22        225.   On March 22, 2020, Plaintiff IRIS HOUSE, still in quarantine and
  23 isolated at home, without being able to see her children or be with her husband, spent

  24 Mother’s Day alone.

  25        226. On March 27, 2020, Decedent MICHAEL HOUSE’s kidneys and other
  26 vital organs began to deteriorate.
  27        227. On March 29, 2020, MICHAEL HOUSE died. The official cause of
  28 death was COVID-19.

  29
                                                     52
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 53 of 81 Page ID #:53




   1         228. A report from the CDC about the COVID-19 outbreak about the GRAND
   2 PRINCESS found that “crew members were likely infected on voyage A [Mexican

   3 Riviera Cruise] and then transmitted [the virus] to passengers on voyage B [Hawaii

   4 Cruise]” and that the ship “was an example of perpetuation of transmission from crew

   5 members across multiple consecutive voyages and the potential introduction of the

   6 virus to passengers and crew on other ships.”          74


   7         229. If Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE had known
   8 that they would be exposed to COVID-19, face the serious and actual risks of

   9 contracting or spreading COVID-19, and actually contract and suffer from COVID-

  10 19, while onboard the GRAND PRINCESS, because, among other things, passengers

  11 from the GRAND PRINCESS’s San Francisco-to-Mexico trip had suffered from

  12 COVID-19 and / or that passengers exposed to COVID-19 on the Mexico trip

  13 remained onboard the GRAND PRINCESS, Plaintiffs would not have sailed on the

  14 February 21, 2020, roundtrip voyage to Hawaii.

  15                THE CDC’S DEFINITION OF A “PROBABLE CASE
  16         230. In an April 5, 2020 position statement, the CDC and the Council of State
  17 and Territorial Epidemiologists (“CSTE”) provided an “interim case definition” for

  18 COVID-19 for the purposes of counting and tracking “probable” and “confirmed”

  19 COVID-19 cases in the United States. 75

  20         231. The interim definition provided three alternative clinical measures for
  21 evaluating a patient.

  22         232. First, a case meets the clinical criteria if there is no alternative more
  23 likely diagnosis and at least two of the following symptoms are present:                fever
  24

  25    L. Moriarty, et al., Public Health Responses to COVID-19 Outbreaks on Cruise Ships —
       74


  26 Worldwide, February–March 2020, 69 Morbidity and Mortality Weekly Report 1, 1 (Mar. 23, 2020),
     https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6912e3-H.pdf
  27 75 Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19) 2020
     Interim          Case         Definition,      Approved         April         5,         2020,
  28 https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-2019-covid-19/case-definition/2020/
     (last visited August 14, 2020).
  29
                                                  53
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 54 of 81 Page ID #:54




   1 (measured or subjective), chills, rigors, myalgia, headache, sore throat, or new

   2 olfactory and taste disorder(s).

   3        233. Second, a case meets the clinical criteria if there is no alternative more
   4 likely diagnosis and at least one of the following symptoms are present: cough,

   5 shortness of breath, or difficulty breathing.

   6        234. Third, a case meets the clinical criteria if there is no alternative more
   7 likely diagnosis and a patient suffers from severe respiratory illness with at least one

   8 of either clinical or radiographic evidence of pneumonia or acute respiratory distress

   9 syndrome.

  10        235. The interim definition also provided that a case meets the laboratory
  11 criteria if there are positive results returned from a diagnostic test, an antigen test, or

  12 an antibody test.

  13        236. And, the CDC and CSTE identified a number of “epidemiological”
  14 criteria that should be considered when evaluating a potential COVID-19 case.

  15 Specifically, whether the patient was within 6 feet for 10 to 30 minutes or more with

  16 a person who has a confirmed or probable COVID-19 case; whether the patient was

  17 within 6 feet for 10 to 30 minutes or more with a person with a “clinically compatible

  18 illness” and some link exists to a confirmed COVID-19 case; whether the patient

  19 traveled to or resided in an area with sustained, ongoing community transmission of

  20 COVID-19; and/or whether the patient is a member of an at-risk cohort.

  21        237. Patients who meet both the clinical and epidemiological criteria are
  22 considered probable COVID-19 cases, as are those patients who presumptively meet

  23 the laboratory criteria and either the clinical or epidemiological criteria.

  24        238. The position statement also recognized that “field investigations will
  25 involve evaluations of persons with no symptoms and these individuals will need to

  26 be counted as cases.”
  27

  28

  29
                                                     54
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 55 of 81 Page ID #:55




   1        239. In addition to the above-listed clinical criteria, the CDC has published
   2 more up-to-date information regarding the range of symptoms created by COVID-19.

   3 This list, which the CDC concedes is not comprehensive, includes:

   4            a. Fever or chills
   5            b. Cough
   6            c. Shortness of breath or difficulty breathing
   7            d. Fatigue
   8            e. Muscle or body aches
   9            f. Headache
  10            g. New loss of taste or smell
  11            h. Sore throat
  12            i. Congestion or runny nose
  13            j. Nausea or vomiting
  14            k. Diarrhea 76
  15        240. Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE were exposed,
  16 in close proximity for extended periods of time, to individuals who were or were

  17 probably carrying COVID-19, including crew members onboard the GRAND

  18 PRINCESS and their fellow passengers.

  19        241. Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE likewise
  20 effectively “resided in” for over two weeks in a community—the cruise ship—that

  21 experienced sustained and ongoing transmission, as is evidenced by the vast numbers

  22 of passengers onboard the vessel who became ill with COVID-19. Plaintiff IRIS

  23 HOUSE and Decedent MICHAEL HOUSE also suffered symptoms consistent with

  24 the clinical criteria identified by the CDC and CSTE.

  25 ///

  26
  27
       76Center for Disease Control and Prevention, Symptoms of Coronavirus, Updated May 13, 2020
  28 https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html# (last visited
     August 14, 2020).
  29
                                                    55
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 56 of 81 Page ID #:56




   1                                       COUNT ONE
   2   FOR NEGLIGENCE, WRONGFUL DEATH AND SURVIVAL DAMAGES
   3                                (Against All Defendants)
   4        242. Plaintiffs hereby incorporate by reference, as though fully set forth
   5 herein, paragraphs 1-241, and allege as follows.

   6        243. At all times material, Defendants owed a duty to their passengers,
   7 including Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE, to exercise

   8 reasonable care for the health, welfare, and safety of their passengers.

   9        244. At all times material, Defendants’ duty of reasonable care under the
  10 circumstances included, but was not limited to, providing their passengers, including

  11 Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE timely and adequate

  12 warnings of hazardous conditions on the vessel, including passengers with highly

  13 infectious diseases such as COVID-19 that Defendants knew and/or should have

  14 known about upon reasonable inspection. Defendants’ failure to do so foreseeably

  15 and proximately caused harm to Plaintiff IRIS HOUSE, and foreseeably and

  16 proximately caused harm to (and the death of) MICHAEL HOUSE.

  17        245. At all times material, Defendants, by and through its vessel, crew, agents,
  18 servants, officers, staff and/or employees, who were acting in the course and scope of

  19 their employment and/or agency, undertook to create a dangerous and hazardous

  20 condition.

  21        246. Defendants knew or should have known of the actual, unique risk of viral
  22 contagion of COVID-19 aboard cruise ships, and, in light of the situation on the

  23 DIAMOND PRINCESS only three weeks prior to the instant voyage on the GRAND

  24 PRINCESS, Defendants knew or should have known that it was especially dangerous

  25 to expose Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE to COVID-19.

  26        247. Defendants also knew or should have known that passengers aboard the
  27 San Francisco-to-Mexico trip on the GRAND PRINCESS had experienced symptoms

  28 of COVID-19 and were eventually diagnosed with COVID-19.

  29
                                                    56
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 57 of 81 Page ID #:57




   1        248. Nevertheless, Defendants chose to board Plaintiff IRIS HOUSE and
   2 MICHAEL HOUSE onto the GRAND PRINCESS on February 21, 2020 without

   3 instituting any procedures for medical screening or examination. Defendants then

   4 chose to embark upon the Hawaii-bound voyage, essentially trapping Plaintiff IRIS

   5 HOUSE and MICHAEL HOUSE, on a vessel infested with COVID-19, and likely

   6 exacerbated the spread of the virus aboard the ship. Throughout the duration of the

   7 trip, Defendants continually and repeatedly acted or failed to act in ways that caused

   8 Plaintiffs to be exposed to COVID-19, including but not limited to: failing to take

   9 any effective actions to prevent or mitigate the spread of COVID-19 throughout the

  10 crew members and/or passengers; failing to alert passengers to the possibility of

  11 infection aboard the ship; and hosting and encouraging participation in large group

  12 activities and events that Defendants knew could lead to large-scale infection among

  13 the crew and passengers.

  14        249. These choices by Defendants created a dangerous and threatening
  15 environment in which Plaintiff IRIS HOUSE and MICHAEL HOUSE were forced to

  16 live on for two weeks, at all times directly exposed to COVID-19 and at risk of

  17 becoming infected with, made ill by, and/or spreading COVID-19.

  18        250. At all times material, Defendants, by and through their vessel, crew,
  19 agents, servants, officers, staff and/or employees, who were acting in the course and

  20 scope of their employment and/or agency, were negligent, careless and breached their

  21 duty of care to Plaintiffs, by committing the following acts and/or omissions,

  22 including, but not limited to:

  23           a. Failing to maintain the vessel in a reasonably safe condition; and/or
  24           b. Failing to warn Plaintiffs of the dangerous conditions on the subject
  25   passenger vessel; and/or
  26           c. Creating a dangerous condition and/or failing to remedy a dangerous
  27   condition which was known by the Defendants and which in the exercise of
  28   reasonable care should have been known by the Defendants; and/or
  29
                                                       57
                                  Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 58 of 81 Page ID #:58




   1            d. Negligently designing and/or approving a dangerous condition; and/or
   2            e. Failing to adopt and implement proper and adequate policies, protocols
   3   and procedures to prevent crewmembers from creating hazardous conditions to
   4   passengers; and/or
   5            f. Failing to take feasible and reasonable steps to eliminate a dangerous
   6   condition which was known by the Defendants and which in the exercise of
   7   reasonable care should have been known by the Defendants; and/or
   8            g. Failing to implement any effective COVID-19 medical screening or
   9   examination procedures for crew or passengers who remained onboard from the
  10   Mexican Rivera Cruise and were continuing on for the Hawaii voyage; and/or
  11            h. Allowing and encouraging the 68 passengers (and 1,000 + crew) from
  12   the Mexican Riviera Cruise to roam freely around the ship, congregate, and be in
  13   close contact and interact with the Hawaii Cruise passengers; and/or
  14            i. Failing to properly sanitize or disinfect the vessel in-between voyages;
  15            j. Failing to implement any procedures for screening or testing existing or
  16   new passengers boarding the ship for the Hawaii-bound voyage; and/or
  17            k. Failing to notify passengers who were scheduled to board the vessel on
  18   February 21, 2020, that passengers from the prior Mexico trip had reported COVID-
  19   19 symptoms, or of the fact that passengers remaining on board the GRAND
  20   PRINCESS had been exposed to and might be infected with and/or carrying the virus;
  21   and/or
  22            l. Failing to promptly and adequately implement the highest-level
  23   protocols for outbreaks despite: 1) Defendants’ awareness of the unique risks created
  24   by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships
  25   on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior
  26   experience with the science of respiratory and communicable disease outbreaks on
  27   cruise ships, 4) the January 24, 2020, United States Coast Guard Marine Information
  28   Bulletin, 5) the January 30, 2020, WHO declaration that COVID-19 was a public
  29
                                                    58
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 59 of 81 Page ID #:59




   1   health emergency of international concern, 6) the January 31, 2020, United States
   2   suspension of travel and entry of all of foreign nationals present in China, 7) the
   3   January 31, 2020 Department of Transportation Advisory, 8) the February 3, 2020,
   4   European Union’s Health Gateways Joint Action “Advice for ship operators for
   5   preparedness and response to outbreak of 2019-nCov acute respiratory disease,” 9)
   6   PCL’s recent experience with COVID-19 outbreaks on other vessels in the fleet,
   7   including the DIAMOND PRINCESS, 10) the February 13, 2020, CDC Guidance for
   8   Ships on Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-
   9   19 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from
  10   which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or
  11           m. Continuing business operations as usual in the rest of the fleet, including
  12   the GRAND PRINCESS despite: 1) Defendants’ awareness of the unique risks created
  13   by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships
  14   on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior
  15   experience with the science of respiratory and communicable disease outbreaks on
  16   cruise ships, 4) the January 24, 2020, United States Coast Guard Marine Information
  17   Bulletin, 5) the January 30, 2020, WHO declaration that COVID-19 was a public
  18   health emergency of international concern, 6) the January 31, 2020, United States
  19   suspension of travel and entry of all of foreign nationals present in China, 7) the
  20   January 31, 2020 Department of Transportation Advisory, 8) the February 3, 2020,
  21   European Union’s Health Gateways Joint Action “Advice for ship operators for
  22   preparedness and response to outbreak of 2019-nCov acute respiratory disease,” 9)
  23   PCL’s recent experience with COVID-19 outbreaks on other vessels in the fleet,
  24   including the DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for
  25   Ships on Managing Suspected Coronavirus Disease 2019, and 11) learning of a
  26   COVID-19 outbreak among passengers and crew of the prior Mexican Riviera
  27   Cruise– from which 68 passengers and thousands of crew remained in the Hawaii
  28   Cruise; and/or
  29
                                                    59
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 60 of 81 Page ID #:60




   1            n. Failing to cancel itineraries in the rest of the fleet, including the GRAND
   2   PRINCESS despite: 1) Defendants’ awareness of the unique risks created by the
   3   cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships on
   4   Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience
   5   with the science of respiratory and communicable disease outbreaks on cruise ships,
   6   4) the January 24, 2020, United States Coast Guard Marine Information Bulletin, 5)
   7   the January 30, 2020, WHO declaration that COVID-19 was a public health
   8   emergency of international concern, 6) the January 31, 2020, United States
   9   suspension of travel and entry of all of foreign nationals present in China, 7) the
  10   January 31, 2020 Department of Transportation Advisory, 8) the February 3, 2020,
  11   European Union’s Health Gateways Joint Action “Advice for ship operators for
  12   preparedness and response to outbreak of 2019-nCov acute respiratory disease,” 9)
  13   PCL’s experience with recent COVID-19 outbreaks on other vessels in the fleet,
  14   including the DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for
  15   Ships on Managing Suspected Coronavirus Disease 2019, and 11) learning of a
  16   COVID-19 outbreak among passengers and crew of the prior Mexican Riviera
  17   Cruise– from which 68 passengers and thousands of crew remained in the Hawaii
  18   Cruise; and/or
  19            o. Failing to timely and adequately warn passengers of the extent of the
  20   outbreak on the PCL fleet, including the GRAND PRINCESS despite: 1) Defendants’
  21   awareness of the unique risks created by the cruise ship environment, 2) the August,
  22   2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management,
  23   3) Dr. Grant Tarling’s prior experience with the science of respiratory and
  24   communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United
  25   States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO
  26   declaration that COVID-19 was a public health emergency of international concern,
  27   6) the January 31, 2020, United States suspension of travel and entry of all of foreign
  28   nationals present in China, 7) the January 31, 2020 Department of Transportation
  29
                                                     60
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 61 of 81 Page ID #:61




   1   Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action
   2   “Advice for ship operators for preparedness and response to outbreak of 2019-nCov
   3   acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on
   4   other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,
   5   2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,
   6   11) learning of a COVID-19 outbreak among passengers and crew of the prior
   7   Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained
   8   in the Hawaii Cruise, and 12) sending an e-mail, on or about February 25, 2020, to
   9   passengers of the prior Mexican Riviera Cruise alerting them of a potential exposure
  10   to COVID-19 during their time on the cruise; and/or
  11            p. Failing to implement adequate measures to mitigate the spread of
  12   COVID-19 on the rest of the fleet, including the GRAND PRINCESS despite: 1)
  13   Defendants’ awareness of the unique risks created by the cruise ship environment, 2)
  14   the August, 2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”)
  15   Management, 3) Dr. Grant Tarling’s prior experience with the science of respiratory
  16   and communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United
  17   States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO
  18   declaration that COVID-19 was a public health emergency of international concern,
  19   6) the January 31, 2020, United States suspension of travel and entry of all of foreign
  20   nationals present in China, 7) the January 31, 2020 Department of Transportation
  21   Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action
  22   “Advice for ship operators for preparedness and response to outbreak of 2019-nCov
  23   acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on
  24   other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,
  25   2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,
  26   and 11) learning of a COVID-19 outbreak among passengers and crew of the prior
  27   Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained
  28   in the Hawaii Cruise; and/or
  29
                                                     61
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 62 of 81 Page ID #:62




   1              q. Allowing and encouraging passengers to roam freely around the ship,
   2   congregate in crowded restaurants, theaters, bars, casinos, and gyms, foreseeably
   3   leading to the spread of the virus despite: 1) Defendants’ awareness of the unique
   4   risks created by the cruise ship environment, 2) the August, 2016, CDC Guidance for
   5   Cruise Ships on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s
   6   prior experience with the science of respiratory and communicable disease outbreaks
   7   on cruise ships, 4) the January 24, 2020, United States Coast Guard Marine
   8   Information Bulletin, 5) the January 30, 2020, WHO declaration that COVID-19 was
   9   a public health emergency of international concern, 6) the January 31, 2020, United
  10   States suspension of travel and entry of all of foreign nationals present in China, 7)
  11   the January 31, 2020 Department of Transportation Advisory, 8) the February 3,
  12   2020, European Union’s Health Gateways Joint Action “Advice for ship operators
  13   for preparedness and response to outbreak of 2019-nCov acute respiratory disease,”
  14   9) PCL’s recent experience with COVID-19 outbreaks on other vessels in the fleet,
  15   including the DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for
  16   Ships on Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-
  17   19 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from
  18   which 68 passengers and thousands of crew remained in the Hawaii Cruise, 12)
  19   sending an e-mail, on or about February 25, 2020, to passengers of the prior Mexican
  20   Riviera Cruise alerting them of a potential exposure to COVID-19 during their time
  21   on the cruise, 13) Governor Gavin Newsom’s March 4, 2020, declaration of a state
  22   of emergency in California to manage the COVID-19 outbreak;
  23              r. Failing to promptly and properly isolate all passengers and crew who had
  24   face-to-face contact with infected passengers from the prior itinerary (Mexica Rivera
  25   Cruise);
  26              s. Failing to comply with, and implement, the August, 2016, CDC
  27   Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management;
  28

  29
                                                      62
                                 Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 63 of 81 Page ID #:63




   1             t. Failing to comply with, and implement, the February 3, 2020, European
   2   Union’s Health Gateways Joint Action “Advice for ship operators for preparedness
   3   and response to outbreak of 2019-nCov acute respiratory disease;”
   4             u. Failing to comply with, and implement, the February 13, 2020 CDC
   5   Guidance for Ships on Managing Suspected Coronavirus Disease 2019;
   6             v. Failing to require shipboard officers and shoreside managers to be on
   7   high alert and ready to promptly and effectively implement outbreak mitigation
   8   measures;
   9             w. Failing to promptly and adequately implement and conduct contact-
  10   tracing procedures;
  11             x. Failing to carry adequate and sufficient supplies of personal protective
  12   equipment supplies for all passengers and crew;
  13             y. Allowing the outbreak to spread out of control by failing to adequately
  14   and timely cancel all inboard ship activities, including but not limited buffet lines,
  15   dining areas, theaters, onboard celebrations, opera performances, housekeeping
  16   visits, parties, etc.;
  17             z. Failing to promptly and adequately require passengers and crew to
  18   handwash, practice social distancing and wear personal protective equipment after
  19   learning of infected passengers and crew had been on the ship during the prior
  20   itinerary (Mexican Rivera Cruise);
  21             aa. Limiting the flow of information to passengers and downplaying the
  22   risks of the outbreak;
  23             bb.Failing to safely distribute food and beverages to passengers during the
  24   quarantine; and/or
  25             cc. Failing to create and/or implement adequate policies and procedures to
  26   ensure that food and beverages could be safely distributed to passengers’ cabins in
  27   quarantine during a viral outbreak; and/or
  28

  29
                                                     63
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 64 of 81 Page ID #:64




   1            dd.Failing to prevent crewmembers from all vessel departments to roam and
   2   congregate freely after implementing the mandatory quarantine for passengers;
   3   and/or
   4            ee. Requiring crewmember to have multiple face-to-face interactions with
   5   passengers, multiple times per day, during meal and beverage deliveries; and/or
   6            ff. Delivering beverages and food in open containers, potentially exposing
   7   it to the contaminated droplets of infected passengers and/or crew; and/or
   8            gg.Delivering meals, beverages and games to passengers wearing the same
   9   pair of gloves and other personal protective equipment to dozens of cabins at a time;
  10   and/or
  11            hh. Failing to segregate and distinguish infection-free “green zones” from
  12   potentially contaminated “red zones;” and/or
  13            ii. Failing to prevent crewmembers from transiting freely between
  14   infection zones without adequate personal protective equipment;
  15            jj. Failing to safely disembark and evacuate passengers from the GRAND
  16   PRINCESS, including requiring them to remain for hours in crowded conditions and
  17   enclosed areas within close proximity to other potentially infected passengers and
  18   crew; and/or
  19            kk.Failing to prevent crewmembers from collecting dirty dishes and used
  20   linens without adequate protective gear; and/or
  21            ll. Failing to provide passengers a safe and sanitary vessel in violation of
  22   the CDC’s VSP protocols; and/or
  23            mm.      All other acts or omissions constituting a breach of Defendants’
  24   duty to use reasonable care discovered during litigation.
  25        251. At all material times, PCL had exclusive custody and control of the
  26 above-named vessel.
  27        252. At all material times, PCL created and/or knew or should have known of
  28 the above-described conditions through the exercise of reasonable care.

  29
                                                    64
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 65 of 81 Page ID #:65




   1         253. At all material times, PCL negligently failed to determine the hazards on
   2 the vessel to Plaintiff, failed to eliminate the hazard, failed to modify the hazard and

   3 failed to properly warn Plaintiff of the hazard.

   4         254. The above conditions were neither open nor obvious to Plaintiffs, and
   5 accordingly, PCL owed Plaintiff IRIS HOUSE and decedent MICHAEL HOUSE, the

   6 duty to properly warn and/or correct them.

   7         255. As a direct and proximate result of the acts and omissions of Defendants,
   8 Decedent MICHAEL HOUSE contracted COVID-19, while he was cruising on the

   9 GRAND PRINCESS within the 3-mile limit of the territorial waters of the State of

  10 Hawaii.

  11         256. As a direct and proximate result of the acts and omissions of Defendants,
  12 MICHAEL HOUSE died from COVID-19.

  13         257. As a direct and proximate result of the acts and omissions of Defendants,
  14 MICHAEL HOUSE, prior to his death, experienced physical pain, mental suffering,

  15 grief, anxiety and emotional distress, in amount to be determined according to proof

  16 at trial.

  17         258. As a further and direct and proximate cause of the acts and omissions of
  18 Defendants, IRIS HOUSE, decedent MICHAEL HOUSE’s wife, has suffered, is

  19 suffering, and will suffer in the future the following damages:

  20             a. Mental pain and suffering;
  21             b. The financial support that MICHAEL HOUSE would have contributed
  22                to IRIS HOUSE, during MICHAEL HOUSE’s life expectancy before his
  23                death;
  24             c. Loss of gifts or benefits that IRIS HOUSE would have expected to
  25                receive from MICHAEL HOUSE;
  26             d. Funeral and burial expenses;
  27             e. Reasonable value of household services that MICHAEL HOUSE would
  28                have provided;
  29
                                                     65
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 66 of 81 Page ID #:66




   1           f. Medical and incidental expenses incurred to provide medical treatment
   2              and care to MICHAEL HOUSE prior to his death;
   3           g. Loss of MICHAEL HOUSE’s love, companionship, comfort, care,
   4              society, consortium, assistance, protection, affection, and moral support;
   5           h. Loss of enjoyment of marital relations; and
   6           i. Loss of MICHAEL HOUSE’s training and guidance.
   7        259. As a further and direct and proximate cause of the acts and omissions of
   8 Defendants, ELTON HOUSE, decedent MICHAEL HOUSE’s son, has suffered, is

   9 suffering, and will suffer in the future the following damages:

  10           a. Mental pain and suffering;
  11           b. The financial support that MICHAEL HOUSE would have contributed
  12              to ELTON HOUSE, during MICHAEL HOUSE’s life expectancy before
  13              his death;
  14           c. Loss of gifts or benefits that ELTON HOUSE would have expected to
  15              receive from MICHAEL HOUSE;
  16           d. Funeral and burial expenses;
  17           e. Reasonable value of household services that MICHAEL HOUSE would
  18              have provided;
  19           f. Medical and incidental expenses incurred to provide medical treatment
  20              and care to MICHAEL HOUSE prior to his death;
  21           g. Loss of MICHAEL HOUSE’s love, companionship, comfort, care,
  22              assistance, protection, affection, and moral support;
  23           h. Loss of MICHAEL HOUSE’s training and guidance.
  24        260. As a further and direct and proximate cause of the acts and omissions of
  25 Defendants, ANDREW HOUSE, decedent MICHAEL HOUSE’s son, has suffered,

  26 is suffering, and will suffer in the future the following damages:
  27           a. Mental pain and suffering;
  28

  29
                                                    66
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 67 of 81 Page ID #:67




   1            b. The financial support that MICHAEL HOUSE would have contributed
   2               to ANDREW HOUSE, during MICHAEL HOUSE’s life expectancy
   3               before his death;
   4            c. Loss of gifts or benefits that ANDREW HOUSE would have expected
   5               to receive from MICHAEL HOUSE;
   6            d. Funeral and burial expenses;
   7            e. Reasonable value of household services that MICHAEL HOUSE would
   8               have provided;
   9            f. Medical and incidental expenses incurred to provide medical treatment
  10               and care to MICHAEL HOUSE prior to his death;
  11            g. Loss of MICHAEL HOUSE’s love, companionship, comfort, care,
  12               assistance, protection, affection, and moral support;
  13            h. Loss of MICHAEL HOUSE’s training and guidance.
  14        261. Plaintiffs claim all damages available under law, including the General
  15 Maritime Law of the United States, according to proof at trial. Said damages are in

  16 excess of the jurisdictional limits of the Court. Plaintiff further demands a trial by jury

  17 on all issues so triable as a matter of right.

  18                                        COUNT TWO
  19            IRIS HOUSE’S INDIVIDUAL CLAIM FOR NEGLIGENCE
  20                                 (Against All Defendants)
  21        262. Plaintiff hereby incorporates by reference, as though fully set forth
  22 herein, paragraphs 1-241, and alleges as follows.

  23        263. At all times material, Defendants owed a duty to their passengers,
  24 including Plaintiff IRIS HOUSE, to exercise reasonable care for the health, welfare,

  25 and safety of their passengers.

  26        264. At all times material, Defendants’ duty of reasonable care under the
  27 circumstances included, but was not limited to, providing their passengers, including

  28 Plaintiff IRIS HOUSE timely and adequate warnings of hazardous conditions on the

  29
                                                     67
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 68 of 81 Page ID #:68




   1 vessel, including passengers with highly infectious diseases such as COVID-19 that

   2 Defendants knew and/or should have known about upon reasonable inspection.

   3 Defendants’ failure to do so foreseeably and proximately caused harm to Plaintiff

   4 IRIS HOUSE.

   5        265. At all times material, Defendants, by and through its vessel, crew, agents,
   6 servants, officers, staff and/or employees, who were acting in the course and scope of

   7 their employment and/or agency, undertook to create a dangerous and hazardous

   8 condition.

   9        266. Defendants knew or should have known of the actual, unique risk of viral
  10 contagion of COVID-19 aboard cruise ships, and, in light of the situation on the

  11 DIAMOND PRINCESS only three weeks prior to the instant voyage on the GRAND

  12 PRINCESS, Defendants knew or should have known that it was especially dangerous

  13 to expose Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE to COVID-19.

  14        267. Defendants also knew or should have known that passengers aboard the
  15 San Francisco-to-Mexico trip on the GRAND PRINCESS had experienced symptoms

  16 of COVID-19 and were eventually diagnosed with COVID-19.

  17        268. Nevertheless, Defendants chose to board Plaintiff IRIS HOUSE and
  18 MICHAEL HOUSE onto the GRAND PRINCESS on February 21, 2020 without

  19 instituting any procedures for medical screening or examination. Defendants then

  20 chose to embark upon the Hawaii-bound voyage, essentially trapping Plaintiff IRIS

  21 HOUSE on a vessel infested with COVID-19, and likely exacerbated the spread of

  22 the virus aboard the ship. Throughout the duration of the trip, Defendants continually

  23 and repeatedly acted or failed to act in ways that caused Plaintiffs to be exposed to

  24 COVID-19, including but not limited to: failing to take any effective actions to

  25 prevent or mitigate the spread of COVID-19 throughout the crew members and/or

  26 passengers; failing to alert passengers to the possibility of infection aboard the ship;
  27 and hosting and encouraging participation in large group activities and events that

  28 Defendants knew could lead to large-scale infection among the crew and passengers.

  29
                                                    68
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 69 of 81 Page ID #:69




   1        269. These choices by Defendants created a dangerous and threatening
   2 environment in which Plaintiff IRIS HOUSE and MICHAEL HOUSE were forced to

   3 live on for two weeks, at all times directly exposed to COVID-19 and at risk of

   4 becoming infected with, made ill by, and/or spreading COVID-19.

   5        270. At all times material, Defendants, by and through their vessel, crew,
   6 agents, servants, officers, staff and/or employees, who were acting in the course and

   7 scope of their employment and/or agency, were negligent, careless and breached their

   8 duty of care to Plaintiffs, by committing the following acts and/or omissions,

   9 including, but not limited to:

  10           a. Failing to maintain the vessel in a reasonably safe condition; and/or
  11           b. Failing to warn Plaintiffs of the dangerous conditions on the subject
  12 passenger vessel; and/or

  13           c. Creating a dangerous condition and/or failing to remedy a dangerous
  14 condition which was known by the Defendants and which in the exercise of

  15 reasonable care should have been known by the Defendants; and/or

  16           d. Negligently designing and/or approving a dangerous condition; and/or
  17           e. Failing to adopt and implement proper and adequate policies, protocols
  18 and procedures to prevent crewmembers from creating hazardous conditions to

  19 passengers; and/or

  20           f. Failing to take feasible and reasonable steps to eliminate a dangerous
  21 condition which was known by the Defendants and which in the exercise of

  22 reasonable care should have been known by the Defendants; and/or

  23           g. Failing to implement any effective COVID-19 medical screening or
  24 examination procedures for crew or passengers who remained onboard from the

  25 Mexican Rivera Cruise and were continuing on for the Hawaii voyage; and/or

  26           h. Allowing and encouraging the 68 passengers (and 1,000 + crew) from
  27 the Mexican Riviera Cruise to roam freely around the ship, congregate, and be in close

  28 contact and interact with the Hawaii Cruise passengers; and/or

  29
                                                     69
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 70 of 81 Page ID #:70




   1           i. Failing to properly sanitize or disinfect the vessel in-between voyages;
   2 and/or

   3           j. Failing to implement any procedures for screening or testing existing or
   4 new passengers boarding the ship for the Hawaii-bound voyage; and/or

   5           k. Failing to notify passengers who were scheduled to board the vessel on
   6 February 21, 2020, that passengers from the prior Mexico trip had reported COVID-

   7 19 symptoms, or of the fact that passengers remaining on board the GRAND

   8 PRINCESS had been exposed to and might be infected with and/or carrying the virus;

   9 and/or

  10           l. Failing to promptly and adequately implement the highest-level
  11 protocols for outbreaks despite: 1) Defendants’ awareness of the unique risks created

  12 by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships

  13 on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience

  14 with the science of respiratory and communicable disease outbreaks on cruise ships,

  15 4) the January 24, 2020, United States Coast Guard Marine Information Bulletin, 5)

  16 the January 30, 2020, WHO declaration that COVID-19 was a public health

  17 emergency of international concern, 6) the January 31, 2020, United States suspension

  18 of travel and entry of all of foreign nationals present in China, 7) the January 31, 2020

  19 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

  20 Health Gateways Joint Action “Advice for ship operators for preparedness and

  21 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

  22 experience with COVID-19 outbreaks on other vessels in the fleet, including the

  23 DIAMOND PRINCESS, 10) the February 13, 2020, CDC Guidance for Ships on

  24 Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-19

  25 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

  26 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or
  27           m. Continuing business operations as usual in the rest of the fleet, including
  28 the GRAND PRINCESS despite: 1) Defendants’ awareness of the unique risks created

  29
                                                     70
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 71 of 81 Page ID #:71




   1 by the cruise ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships

   2 on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience

   3 with the science of respiratory and communicable disease outbreaks on cruise ships,

   4 4) the January 24, 2020, United States Coast Guard Marine Information Bulletin, 5)

   5 the January 30, 2020, WHO declaration that COVID-19 was a public health

   6 emergency of international concern, 6) the January 31, 2020, United States suspension

   7 of travel and entry of all of foreign nationals present in China, 7) the January 31, 2020

   8 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

   9 Health Gateways Joint Action “Advice for ship operators for preparedness and

  10 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

  11 experience with COVID-19 outbreaks on other vessels in the fleet, including the

  12 DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for Ships on

  13 Managing Suspected Coronavirus Disease 2019, and 11) learning of a COVID-19

  14 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

  15 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or

  16           n. Failing to cancel itineraries in the rest of the fleet, including the GRAND
  17 PRINCESS despite: 1) Defendants’ awareness of the unique risks created by the cruise

  18 ship environment, 2) the August, 2016, CDC Guidance for Cruise Ships on Influenza-

  19 like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s prior experience with the

  20 science of respiratory and communicable disease outbreaks on cruise ships, 4) the

  21 January 24, 2020, United States Coast Guard Marine Information Bulletin, 5) the

  22 January 30, 2020, WHO declaration that COVID-19 was a public health emergency

  23 of international concern, 6) the January 31, 2020, United States suspension of travel

  24 and entry of all of foreign nationals present in China, 7) the January 31, 2020

  25 Department of Transportation Advisory, 8) the February 3, 2020, European Union’s

  26 Health Gateways Joint Action “Advice for ship operators for preparedness and
  27 response to outbreak of 2019-nCov acute respiratory disease,” 9) PCL’s recent

  28 experience with COVID-19 outbreaks on other vessels in the fleet, including the

  29
                                                     71
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 72 of 81 Page ID #:72




   1 DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for Ships on

   2 Managing Suspected Coronavirus Disease 2019, and 11) learning of a COVID-19

   3 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

   4 which 68 passengers and thousands of crew remained in the Hawaii Cruise; and/or

   5           o. Failing to timely and adequately warn passengers of the extent of the
   6 outbreak on the PCL fleet, including the GRAND PRINCESS despite: 1) Defendants’

   7 awareness of the unique risks created by the cruise ship environment, 2) the August,

   8 2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management,

   9 3) Dr. Grant Tarling’s prior experience with the science of respiratory and

  10 communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United

  11 States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO

  12 declaration that COVID-19 was a public health emergency of international concern,

  13 6) the January 31, 2020, United States suspension of travel and entry of all of foreign

  14 nationals present in China, 7) the January 31, 2020 Department of Transportation

  15 Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action

  16 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

  17 acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on

  18 other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,

  19 2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,

  20 11) learning of a COVID-19 outbreak among passengers and crew of the prior

  21 Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained

  22 in the Hawaii Cruise, and 12) sending an e-mail, on or about February 25, 2020, to

  23 passengers of the prior Mexican Riviera Cruise alerting them of a potential exposure

  24 to COVID-19 during their time on the cruise; and/or

  25           p. Failing to implement adequate measures to mitigate the spread of
  26 COVID-19 on the rest of the fleet, including the GRAND PRINCESS despite: 1)
  27 Defendants’ awareness of the unique risks created by the cruise ship environment, 2)

  28 the August, 2016, CDC Guidance for Cruise Ships on Influenza-like Illness (“ILI”)

  29
                                                    72
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 73 of 81 Page ID #:73




   1 Management, 3) Dr. Grant Tarling’s prior experience with the science of respiratory

   2 and communicable disease outbreaks on cruise ships, 4) the January 24, 2020, United

   3 States Coast Guard Marine Information Bulletin, 5) the January 30, 2020, WHO

   4 declaration that COVID-19 was a public health emergency of international concern,

   5 6) the January 31, 2020, United States suspension of travel and entry of all of foreign

   6 nationals present in China, 7) the January 31, 2020 Department of Transportation

   7 Advisory, 8) the February 3, 2020, European Union’s Health Gateways Joint Action

   8 “Advice for ship operators for preparedness and response to outbreak of 2019-nCov

   9 acute respiratory disease,” 9) PCL’s recent experience with COVID-19 outbreaks on

  10 other vessels in the fleet, including the DIAMOND PRINCESS, 10) the February 13,

  11 2020 CDC Guidance for Ships on Managing Suspected Coronavirus Disease 2019,

  12 and 11) learning of a COVID-19 outbreak among passengers and crew of the prior

  13 Mexican Riviera Cruise– from which 68 passengers and thousands of crew remained

  14 in the Hawaii Cruise; and/or

  15           q. Allowing and encouraging passengers to roam freely around the ship,
  16 congregate in crowded restaurants, theaters, bars, casinos, and gyms, foreseeably

  17 leading to the spread of the virus despite: 1) Defendants’ awareness of the unique

  18 risks created by the cruise ship environment, 2) the August, 2016, CDC Guidance for

  19 Cruise Ships on Influenza-like Illness (“ILI”) Management, 3) Dr. Grant Tarling’s

  20 prior experience with the science of respiratory and communicable disease outbreaks

  21 on cruise ships, 4) the January 24, 2020, United States Coast Guard Marine

  22 Information Bulletin, 5) the January 30, 2020, WHO declaration that COVID-19 was

  23 a public health emergency of international concern, 6) the January 31, 2020, United

  24 States suspension of travel and entry of all of foreign nationals present in China, 7)

  25 the January 31, 2020 Department of Transportation Advisory, 8) the February 3, 2020,

  26 European Union’s Health Gateways Joint Action “Advice for ship operators for
  27 preparedness and response to outbreak of 2019-nCov acute respiratory disease,” 9)

  28 PCL’s recent experience with COVID-19 outbreaks on other vessels in the fleet,

  29
                                                    73
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 74 of 81 Page ID #:74




   1 including the DIAMOND PRINCESS, 10) the February 13, 2020 CDC Guidance for

   2 Ships on Managing Suspected Coronavirus Disease 2019, 11) learning of a COVID-

   3 19 outbreak among passengers and crew of the prior Mexican Riviera Cruise– from

   4 which 68 passengers and thousands of crew remained in the Hawaii Cruise, 12)

   5 sending an e-mail, on or about February 25, 2020, to passengers of the prior Mexican

   6 Riviera Cruise alerting them of a potential exposure to COVID-19 during their time

   7 on the cruise, 13) Governor Gavin Newsom’s March 4, 2020, declaration of a state of

   8 emergency in California to manage the COVID-19 outbreak;

   9            r. Failing to promptly and properly isolate all passengers and crew who had
  10 face-to-face contact with infected passengers from the prior itinerary (Mexica Rivera

  11 Cruise);

  12            s. Failing to comply with, and implement, the August, 2016, CDC
  13 Guidance for Cruise Ships on Influenza-like Illness (“ILI”) Management;

  14            t. Failing to comply with, and implement, the February 3, 2020, European
  15 Union’s Health Gateways Joint Action “Advice for ship operators for preparedness

  16 and response to outbreak of 2019-nCov acute respiratory disease;”

  17            u. Failing to comply with, and implement, the February 13, 2020 CDC
  18 Guidance for Ships on Managing Suspected Coronavirus Disease 2019;

  19            v. Failing to require shipboard officers and shoreside managers to be on
  20 high alert and ready to promptly and effectively implement outbreak mitigation

  21 measures;

  22            w. Failing to promptly and adequately implement and conduct contact-
  23 tracing procedures;

  24            x. Failing to carry adequate and sufficient supplies of personal protective
  25 equipment supplies for all passengers and crew;

  26            y. Allowing the outbreak to spread out of control by failing to adequately
  27 and timely cancel all inboard ship activities, including but not limited buffet lines,

  28

  29
                                                    74
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 75 of 81 Page ID #:75




   1 dining areas, theaters, onboard celebrations, opera performances, housekeeping visits,

   2 parties, etc.;

   3            z. Failing to promptly and adequately require passengers and crew to
   4 handwash, practice social distancing and wear personal protective equipment after

   5 learning of infected passengers and crew had been on the ship during the prior

   6 itinerary (Mexican Rivera Cruise);

   7            aa. Limiting the flow of information to passengers and downplaying the
   8 risks of the outbreak;

   9            bb.Failing to safely distribute food and beverages to passengers during the
  10 quarantine; and/or

  11            cc. Failing to create and/or implement adequate policies and procedures to
  12 ensure that food and beverages could be safely distributed to passengers’ cabins in

  13 quarantine during a viral outbreak; and/or

  14            dd.Failing to prevent crewmembers from all vessel departments to roam and
  15 congregate freely after implementing the mandatory quarantine for passengers; and/or

  16            ee. Requiring crewmember to have multiple face-to-face interactions with
  17 passengers, multiple times per day, during meal and beverage deliveries; and/or

  18            ff. Delivering beverages and food in open containers, potentially exposing
  19 it to the contaminated droplets of infected passengers and/or crew; and/or

  20            gg.Delivering meals, beverages and games to passengers wearing the same
  21 pair of gloves and other personal protective equipment to dozens of cabins at a time;

  22 and/or

  23            hh. Failing to segregate and distinguish infection-free “green zones” from
  24 potentially contaminated “red zones;” and/or

  25            ii. Failing to prevent crewmembers from transiting freely between
  26 infection zones without adequate personal protective equipment;
  27            jj. Failing to safely disembark and evacuate passengers from the GRAND
  28 PRINCESS, including requiring them to remain for hours in crowded conditions and

  29
                                                    75
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 76 of 81 Page ID #:76




   1 enclosed areas within close proximity to other potentially infected passengers and

   2 crew; and/or

   3           kk.Failing to prevent crewmembers from collecting dirty dishes and used
   4 linens without adequate protective gear; and/or

   5           ll. Failing to provide passengers a safe and sanitary vessel in violation of
   6 the CDC’s VSP protocols; and/or

   7           mm.       All other acts or omissions constituting a breach of Defendants’
   8 duty to use reasonable care discovered during litigation.

   9        271. At all material times, PCL had exclusive custody and control of the
  10 above-named vessel.

  11        272. At all material times, PCL created and/or knew or should have known of
  12 the above-described conditions through the exercise of reasonable care.

  13        273. At all material times, PCL negligently failed to determine the hazards on
  14 the vessel to Plaintiff, failed to eliminate the hazard, failed to modify the hazard and

  15 failed to properly warn Plaintiff of the hazard.

  16        274. The above conditions were neither open nor obvious to Plaintiffs, and
  17 accordingly, PCL owed Plaintiff, the duty to properly warn and/or correct them.

  18        275.    As a direct and proximate result of Defendants’ negligence, Plaintiff
  19 IRIS HOUSE contracted COVID-19, while she was on board the GRAND PRINCESS.

  20        276. As a further and direct proximate result of the acts and omissions of
  21 Defendants, Plaintiff IRIS HOUSE suffered severe and permanent injuries, pain and

  22 suffering, disability, mental anguish, inconvenience, the loss of capacity for

  23 enjoyment of life, and has incurred medical expenses in the past and will incur

  24 medical expenses in the future. All of said damages are permanent and continuing in

  25 nature.

  26        277. As a direct and proximate cause of the aforementioned conduct of
  27 Defendants, and each of them, Plaintiff IRIS HOUSE was required to, and did,

  28 employ physicians and other medical professionals to examine, treat, care for, and

  29
                                                    76
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 77 of 81 Page ID #:77




   1 rehabilitate her, and did incur medical and incidental expenses, and will require to do

   2 so in the future. All of said damages are permanent and continuing in nature.

   3                                     COUNT THREE
   4   IRIS HOUSE’S INDIVIDUAL CLAIM FOR NEGLIGENT INFLICTION OF
   5                              EMOTIONAL DISTRESS
   6                                (Against All Defendants)
   7        278. Plaintiff hereby incorporates by reference, as though fully set forth
   8 herein, paragraphs 1-241, and alleges as follows.

   9        279. At all times material, Defendants owed a duty to their passengers,
  10 including Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE, to exercise

  11 reasonable care for the health, welfare, and safety of their passengers.

  12        280. At all times material, Defendants’ duty of reasonable care under the
  13 circumstances included, but was not limited to, providing their passengers, including

  14 Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE timely and adequate

  15 warnings of hazardous conditions on the vessel, including passengers with highly

  16 infectious diseases such as COVID-19 that Defendants knew and/or should have

  17 known about upon reasonable inspection. Defendants’ failure to do so foreseeably

  18 and proximately cause harm to Plaintiff IRIS HOUSE, and foreseeably and

  19 proximately caused harm to (and the death of) MICHAEL HOUSE.

  20        281. At all times material, Defendants, by and through its vessel, crew, agents,
  21 servants, officers, staff and/or employees, who were acting in the course and scope of

  22 their employment and/or agency, undertook to create a dangerous and hazardous

  23 condition.

  24        282. Defendants knew or should have known of the actual, unique risk of viral
  25 contagion of COVID-19 aboard cruise ships, and, in light of the situation on the

  26 DIAMOND PRINCESS only three weeks prior to the instant voyage on the GRAND
  27 PRINCESS, Defendants knew or should have known that it was especially dangerous

  28 to expose Plaintiff IRIS HOUSE and Decedent MICHAEL HOUSE to COVID-19.

  29
                                                    77
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 78 of 81 Page ID #:78




   1        283. Defendants also knew or should have known that passengers aboard the
   2 San Francisco-to-Mexico trip on the GRAND PRINCESS had experienced symptoms

   3 of COVID-19 and were eventually diagnosed with COVID-19.

   4        284. Nevertheless, Defendants chose to board Plaintiff IRIS HOUSE and
   5 MICHAEL HOUSE onto the GRAND PRINCESS on February 21, 2020 without

   6 instituting any procedures for medical screening or examination. Defendants then

   7 chose to embark upon the Hawaii-bound voyage, essentially trapping Plaintiffs on a

   8 vessel infested with COVID-19, and likely exacerbated the spread of the virus aboard

   9 the ship. Throughout the duration of the trip, Defendants continually and repeatedly

  10 acted or failed to act in ways that caused Plaintiffs to be exposed to COVID-19,

  11 including but not limited to: failing to take any effective actions to prevent or mitigate

  12 the spread of COVID-19 throughout the crew members and/or passengers; failing to

  13 alert passengers to the possibility of infection aboard the ship; and hosting and

  14 encouraging participation in large group activities and events that Defendants knew

  15 could lead to large-scale infection among the crew and passengers.

  16        285. These choices by Defendants created a dangerous and threatening
  17 environment in which Plaintiff IRIS HOUSE and MICHAEL HOUSE were forced to

  18 live on for two weeks, at all times directly exposed to COVID-19 and at risk of

  19 becoming infected with, made ill by, and/or spreading COVID-19.

  20        286. As the direct and proximate result of Defendants’ actions and omissions
  21 throughout the duration of their voyage aboard the GRAND PRINCESS, Plaintiff IRIS

  22 HOUSE and decedent MICHAEL HOUSE were in the “zone of danger,” where they

  23 were directly exposed to a lethal virus, and placed at immediate risk of—and actually

  24 suffered—actual physical harm as a result of their direct and prolonged exposure to

  25 COVID-19.

  26        287. As a result of this exposure, which was directly and proximately caused
  27 by Defendants’ acts and omissions, Plaintiff IRIS HOUSE suffered severe emotional

  28 and mental harm, of the nature and type that reasonable persons would suffer under

  29
                                                     78
                                Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 79 of 81 Page ID #:79




   1 the circumstances alleged in this Complaint, when she was forced to watch her

   2 husband, MICHAEL HOUSE, the first and only love of her life, slowly and painfully

   3 deteriorate, as COVID-19 destroyed his vital organs, and ultimately took his life.

   4         288. As result of this exposure, which was directly and proximately caused
   5 by Defendants’ acts and omissions, Plaintiff IRIS HOUSE, suffered serious physical

   6 injuries, when she was infected on the GRAND PRICESS with COVID-19, and

   7 suffered physical symptoms including high fever and loss of her sense of taste. At all

   8 times material, Plaintiff IRIS HOUSE was at all times concerned for her own safety

   9 and well-being, and continues to expect that she may begin exhibiting symptoms or

  10 health complications not yet identified as a result of COVID-19.

  11         289. As a further direct and proximate result of Defendants’ gross negligence,
  12 Plaintiff IRIS HOUSE, has suffered and continues to suffer from emotional distress

  13 of the nature and type that reasonable persons would suffer under the circumstances,

  14 including but not limited to, suffering, anguish, fright, horror, nervousness, grief,

  15 anxiety, worry, shock, humiliation and shame related to her own risk of future health

  16 complications arising from having contracted COVID-19, and related to witnessing

  17 her husband MICHAEL HOUSE’s, the first and only love of her life, slowly and

  18 painfully deteriorate, as COVID-19 destroyed his vital organs, and ultimately took his

  19 life.

  20         290. Plaintiff IRIS HOUSE was traumatized by the reasonable apprehension
  21 of her husband and fellow passengers developing COVID-19 and by the threat to her

  22 own health after becoming infected with the virus, suffering future negative health

  23 outcomes or complications related to exposure to and/or contraction of the virus.

  24                                    PRAYER FOR RELIEF
  25         WHEREFORE, Plaintiff prays for judgment against Defendants, and for each
  26 of them, as follows:
  27         1.    For pecuniary and non-pecuniary damages under the General Maritime
  28 Law of the United States and California Law.

  29
                                                    79
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 80 of 81 Page ID #:80




   1        2.    For pre-death pain and suffering survival damages to the successors in
   2 interest of decedent MICHAEL HOUSE, including IRIS HOUSE, ANDREW

   3 HOUSE, and ELTON HOUSE, pursuant to Evich v. Connelly, 759 F. 2d 1432, 1434

   4 (9th Cir. 1985), Evich v. Morris, 819 F.2d 256, 258 (9th Cir. 1987), and Davis v.

   5 Bender Shipbuilding and Repair Co., 27 F.3d 426, 430 (9th Cir. 1994).

   6        3.    To IRIS HOUSE, as surviving wife and successor in interest of decedent
   7 MICHAEL HOUSE, wrongful death damages outlined under Moragne v. States

   8 Marine Lines, Inc., 398 U.S. 375 (1970), and Sea-Land Services, Inc. v. Gaudet, 414

   9 U.S. 573 (1974), including, but not limited to: Financial support that MICHAEL

  10 HOUSE would have contributed to her, during MICHAEL HOUSE’s life expectancy

  11 before his death; Loss of gifts or benefits that IRIS HOUSE would have expected to

  12 receive from MICHAEL HOUSE; Funeral and burial expenses; Reasonable value of

  13 household services that MICHAEL HOUSE would have provided; Loss of

  14 MICHAEL HOUSE’s love, companionship, comfort, care, assistance, protection,

  15 affection, society, and moral support; Loss of enjoyment of marital relations, and

  16 Loss of MICHAEL HOUSE’s training and guidance;

  17        4.    To IRIS HOUSE, individually, damages for past and future medical
  18 expenses, pain and suffering, disability, mental anguish, inconvenience, the loss of

  19 capacity for enjoyment of life, anguish, fright, horror, nervousness, grief, anxiety,

  20 worry, shock, humiliation, and shame.

  21        5.    To ELTON HOUSE, as surviving son, and successor in interest of
  22 decedent MICHAEL HOUSE, wrongful death damages outlined under Moragne v.

  23 States Marine Lines, Inc., 398 U.S. 375 (1970), and Sea-Land Services, Inc. v.

  24 Gaudet, 414 U.S. 573 (1974), including, but not limited to: Financial support that

  25 MICHAEL HOUSE would have contributed to him, during MICHAEL HOUSE’s

  26 life expectancy before his death; Loss of gifts or benefits that ELTON HOUSE would
  27 have expected to receive from MICHAEL HOUSE; Funeral and burial expenses;

  28 Reasonable value of household services that MICHAEL HOUSE would have

  29
                                                    80
                               Plaintiff’s Complaint and Demand for Jury Trial
Case 2:21-cv-01599-RGK-SK Document 1 Filed 02/21/21 Page 81 of 81 Page ID #:81




   1 provided; Loss of MICHAEL HOUSE’s love, companionship, comfort, care,

   2 assistance, protection, affection, and moral support; and Loss of MICHAEL

   3 HOUSE’s training and guidance;

   4       6.    To ANDREW HOUSE, as surviving son, and successor in interest of
   5 decedent MICHAEL HOUSE, wrongful death damages outlined under Moragne v.

   6 States Marine Lines, Inc., 398 U.S. 375 (1970), and Sea-Land Services, Inc. v.

   7 Gaudet, 414 U.S. 573 (1974), including, but not limited to: Financial support that

   8 MICHAEL HOUSE would have contributed to him, during MICHAEL HOUSE’s

   9 life expectancy before his death; Loss of gifts or benefits that ANDREW HOUSE

  10 would have expected to receive from MICHAEL HOUSE; Funeral and burial

  11 expenses; Reasonable value of household services that MICHAEL HOUSE would

  12 have provided; Loss of MICHAEL HOUSE’s love, companionship, comfort, care,

  13 assistance, protection, affection, and moral support; and Loss of MICHAEL

  14 HOUSE’s training and guidance;

  15       7.    For prejudgment interest as allowed by law;
  16       8.    For costs of suit incurred herein;
  17       6.     For such other and further relief as the Court may deem proper.
  18

  19                                                      NELSON & FRAENKEL, LLP

  20                                                      By: s/Carlos F. Llinás Negret
  21                                                          Carlos F. Llinás Negret
                                                              Attorneys for Plaintiff
  22

  23                                     JURY TRIAL DEMAND
  24       Plaintiff hereby demands a trial by jury.
  25 Date: February 21, 2021.

  26
                                                          NELSON & FRAENKEL, LLP

  27                                                      By: s/ Carlos F. Llinás Negret
  28
                                                               Carlos F. Llinás Negret
                                                               Attorneys for Plaintiff
  29
                                                     81
                                Plaintiff’s Complaint and Demand for Jury Trial
